UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Mediware Information Systems, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. x Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Common Stock, par value $0.10 per share, of Mediware Information Systems, Inc. Aggregate number of securities to which transaction applies: 8,436,966 outstanding shares of common stock, 527,875 shares of common stock underlying outstanding “in-the-money” stock options, and restricted stock representing 60,000 shares of common stock, each as of September 19, 2012. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined by adding (x) the product of (a) the number of shares of common stock (including restricted shares of common stock) that are proposed to be converted in the merger and (b) the merger consideration of $22.00 in cash per share of common stock, plus (y) $6,469,322 expected to be paid to holders of options to purchase common stock with an exercise price less than $22.00, plus (z) $1,550,200 expected to be paid to holders of restricted stock in lieu of conversion (the sum of (x), (y) and (z) together, the “Total Consideration”).The payment of the filing fee, calculated in accordance with Exchange Act Rule 0-11(c)(1), was calculated by multiplying the Total Consideration by 0.0001146. Proposed maximum aggregate value of transaction: $193,632,774 Total fee paid: $22,290 o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Mediware Information Systems, Inc. 11711 West 79th Street Lenexa, Kansas 66214 , 2012 Dear Fellow Shareholders: You are cordially invited to attend a special meeting of shareholders of Mediware Information Systems, Inc. (“Mediware,” “we,” “us” or “our”), to be held ata.m. local time on, 2012.At the special meeting, you will be asked to consider and vote upon a proposal to adopt the Agreement and Plan of Merger, dated as of September 11, 2012 (the “merger agreement”), among Mediware, Project Ruby Parent Corp. (“Parent”) and Project Ruby Merger Corp. (“Merger Sub”), as it may be amended from time to time, and approve the merger contemplated thereby (the “merger”).Upon completion of the merger, each outstanding share of our common stock, par value $0.10 per share (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent), will be converted into the right to receive $22.00 in cash, without interest and less applicable withholding taxes, and Merger Sub will merge with and into Mediware and Mediware will become a wholly-owned subsidiary of Parent.Parent is owned by an affiliate of Thoma Bravo, LLC, a private equity firm that invests across multiple industries, with a particular focus on enterprise and infrastructure software, education, distribution, financial services and consumer goods and services.You will also be asked to consider and vote upon other matters related to the merger. On September 11, 2012, our board of directors, based in part upon the unanimous recommendation of the executive committee of our board of directors comprised of three of our directors, unanimously (i) determined that it was in the best interests of and fair to us and our shareholders to enter into the merger agreement and (ii) approved the merger agreement and the merger. Therefore, our board of directors unanimously recommends that you vote “FOR” the adoption and approval of the merger agreement and approval of the merger and “FOR” the other proposals described in this proxy statement. The proxy statement attached to this letter provides you with information about the merger, the merger agreement and the special meeting.A copy of the merger agreement is attached as Annex A to the proxy statement.We encourage you to read the entire proxy statement and its annexes carefully.You may also obtain more information about us from documents we have filed with the Securities and Exchange Commission. Your vote is very important, regardless of the number of shares of our common stock you own. The merger cannot be completed unless the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting vote for the adoption and approval of the merger agreement and approval of the merger.If you do not vote, it will have the same effect as a vote against the adoption and approval of the merger agreement and approval of the merger. Whether or not you plan to attend the special meeting in person, please complete, sign, date and return promptly the enclosed proxy card or vote by proxy over the Internet or by telephone by following the instructions on the proxy card.If you hold shares through a broker or other nominee, you should follow the procedures provided by your broker or nominee.Voting via the Internet, telephone or proxy card in advance will not limit your right to vote in person if you wish to attend the special meeting and vote in person. Thank you in advance for your cooperation and continued support, Sincerely By Order of the Board of Directors Lawrence Auriana Chairman of the Board of Directors THIS TRANSACTION HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DOCUMENT.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THIS PROXY STATEMENT IS DATED, 2012, AND IS FIRST BEING MAILED TO SHAREHOLDERS ON OR ABOUT, 2012. Mediware Information Systems, Inc. 11711 West 79th Street Lenexa, Kansas 66214 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON, 2012 TO THE SHAREHOLDERS OF MEDIWARE INFORMATION SYSTEMS, INC.: A special meeting of shareholders of Mediware Information Systems, Inc., a New York corporation (“Mediware,” “we,” “us” or “our”), will be held at, on, 2012, beginning ata.m. local time, for the following purposes: 1. Adoption and Approval of the Merger Agreement.To consider and vote on a proposal to adopt and approve the Agreement and Plan of Merger, dated as of September 11, 2012 (the “merger agreement”), among Mediware, Project Ruby Parent Corp. and Project Ruby Merger Corp., as it may be amended from time to time, and approve the merger contemplated thereby (the “merger”); 2. Advisory Approval of Certain Executive Compensation.To approve, on a nonbinding, advisory basis, the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger; 3. Adjournment or Postponement of the Special Meeting.To approve the adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies if there are insufficient votes properly cast at the time of the meeting to adopt and approve the merger agreement and approve the merger; and 4. Other Matters.To transact such other business as may properly come before the special meeting or any adjournment or postponement thereof. Only shareholders of record of our common stock as of the close of business on, 2012, will be entitled to notice of, and to vote at, the special meeting and any adjournment or postponement of the special meeting.All shareholders of record are cordially invited to attend the special meeting in person. Your vote is very important, regardless of the number of shares of our common stock you own.The merger cannot be completed unless the holders of a majorityof the outstanding shares of our common stock entitled to vote at the special meeting vote for the adoption and approval of the merger agreement and approval of the merger.Even if you plan to attend the meeting in person, we request that you complete, sign, date and return the enclosed proxy card in the envelope provided or vote by proxy over the Internet or by telephone by following the instructions on the proxy card and thereby ensure that your shares will be represented at the meeting if you are unable to attend.If you sign, date and mail your proxy card or submit your proxy over the Internet or by telephone without indicating how you wish to vote, your vote will be counted as a vote “FOR” the adoption and approval of the merger agreement and approval of the merger, “FOR” the approval of any compensation and related agreements and arrangements of Mediware’s named executive officers thatare based upon or otherwise relate to the merger and “FOR” the adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies. If you fail to vote by proxy or in person, the effect will be that your shares will not be counted for purposes of determining whether a quorum is present at the special meeting and, if a quorum is present, will have the same effect as a vote against the adoption and approval of the merger agreement and approval of the merger.If you are a shareholder of record and wish to vote in person at the special meeting, you may withdraw your proxy and vote in person. The merger agreement and the merger are described in the accompanying proxy statement and a copy of the merger agreement is included as Annex A to the proxy statement. By Order Of The Board Of Directors, /s/ Robert C. Weber Robert C. Weber Senior Vice President, Chief Legal Officer, General Counsel and Secretary , 2012 TABLE OF CONTENTS SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER 10 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 15 THE SPECIAL MEETING 16 Date, Time, Place and Purpose of the Special Meeting 16 Record Date and Quorum 16 Required Vote 16 Proxies; Revocation 17 Adjournments and Postponements 17 Solicitation of Proxies 18 PARTIES TO THE MERGER 19 Mediware Information Systems, Inc. 19 Project Ruby Parent Corp. 19 Project Ruby Merger Corp. 19 PROPOSAL ONE 20 THE MERGER 20 Merger Consideration 20 Vote Required and Board Recommendation 20 Background of the Merger 20 Recommendation of Our Board of Directors; Reasons for the Merger 28 Opinion of William Blair, Financial Advisor to the Board of Directors 30 Projected Financial Information of Mediware 38 Interests of Our Directors and Executive Officers in the Merger 40 No Dissenters’ Rights 43 Fees and Expenses 44 Certain Material United States Federal Income Tax Consequences of the Merger 44 Approvals and Consents 46 Anticipated Closing of the Merger 46 THE MERGER AGREEMENT 47 Explanatory Note Regarding the Merger Agreement 47 Effective Time 47 Structure of the Merger 47 Treatment of Stock, Stock Options and Other Stock-Based Awards 48 Exchange and Payment Procedures 48 Representations and Warranties 49 Conduct of Our Business Pending the Merger 51 Acquisition Proposals by Third Parties 53 Shareholders’ Meeting 55 Indemnification of Directors and Officers; Insurance 56 Equity Financing Commitment; Cooperation of Mediware 56 Sponsor Guaranty 56 Additional Agreements 56 Conditions to the Merger 57 Termination 58 Termination Fee and Expenses 60 Remedies 61 Amendment and Waiver 61 Voting Agreements 61 i PROPOSAL TWO 62 ADVISORY VOTE ON CERTAIN EXECUTIVE COMPENSATION ARRANGEMENTS 62 PROPOSAL THREE 63 ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING 63 MARKET PRICE OF OUR COMMON STOCK 64 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 65 MULTIPLE SHAREHOLDERS SHARING ONE ADDRESS 67 SUBMISSION OF SHAREHOLDER PROPOSALS 67 WHERE YOU CAN FIND MORE INFORMATION 67 ANNEXES Annex A Agreement and Plan of Merger, dated as of September 11, 2012, among Mediware Information Systems, Inc., Project Ruby Parent Corp. and Project Ruby Merger Corp. Annex B Opinion of William Blair & Company, L.L.C. Annex C Form of Voting Agreement ii SUMMARY TERM SHEET This summary term sheet highlights selected information from this proxy statement and may not contain all of the information that is important to you.To understand the merger fully, and for a more complete description of the terms of the merger, you should carefully read this entire proxy statement and the annexes attached to this proxy statement.We have included page references to direct you to a more complete description of the topics presented in this summary term sheet.In this proxy statement, the terms “Mediware,” “we,” “us” and “our” refer to Mediware Information Systems, Inc., a New York corporation.In addition, we refer to Project Ruby Parent Corp., a Delaware corporation, as “Parent” and to Project Ruby Merger Corp., a New York corporation, as “Merger Sub.” The Parties to the Merger Agreement (page 19) Mediware is a leading provider of software solutions targeting specific processes within healthcare institutions. Core Mediware solutions include blood management technologies for hospitals and blood centers; cell therapy solutions for cord blood banks, cancer treatment centers and research facilities; medication management solutions for hospitals, behavioral health facilities, infusion and specialty pharmacy providers; and business intelligence-based performance management solutions for clinical, regulatory and financial aspects of the broader healthcare market.Mediware also provides software installation and maintenance services and billing and collection services to the home infusion and home/durable medical equipment markets. Parent was formed in anticipation of the merger by an investment fund affiliated with Thoma Bravo, LLC, or Thoma Bravo.Thoma Bravo is a private equity firm that invests across multiple industries, with a particular focus on enterprise and infrastructure software, education, distribution, financial services and consumer goods and services.Upon completion of the merger, we will be a wholly-owned subsidiary of Parent.Parent currently has minimal assets and no operations. Merger Sub was formed by Parent in anticipation of the merger.Merger Sub is a wholly-owned subsidiary of Parent.Subject to the terms and conditions of the Agreement and Plan of Merger, dated as of September 11, 2012, among Mediware, Parent, and Merger Sub (the “merger agreement”), and in accordance with New York law, at the effective time of the merger, Merger Sub will merge with and into Mediware and Mediware will continue as the surviving corporation.Merger Sub currently has minimal assets and no operations. The Proposals (pages 20, 62 and 63) You are being asked to vote on a proposal to adopt and approve the merger agreement and approve the merger.Pursuant to the merger agreement, upon completion of the merger, each outstanding share of our common stock, par value $0.10 per share (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent), will be converted into the right to receive $22.00 in cash, without interest and less applicable withholding taxes, and Merger Sub will merge with and into Mediware, and Mediware will become a wholly-owned subsidiary of Parent.The total merger consideration, including payments in respect of employee options and other equity interests, will be approximately $194,000,000. Additionally, you are being asked to approve, on a nonbinding, advisory basis, certain compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger, or “golden parachute” compensation, which are described in the Golden Parachute Compensation table on page 42. Finally, in the event that there are not sufficient votes properly cast at the time of the special meeting to adopt and approve the merger agreement and approve the merger, shareholders may also be asked to vote on a proposal to adjourn or postpone the special meeting to solicit additional proxies. 1 Board Recommendation (page 28, 62 and 63) The members of the executive committee are Lawrence Auriana, Philip Coelho and Ira Nordlicht, each of whom is a non-employee director that is not expected to continue as a director or become an employee after the consummation of the merger.The executive committee unanimously recommended that our board of directors approve the merger agreement and the merger.Our board of directors unanimously determined that the merger is in the best interests of and fair to our shareholders and unanimously approved the merger agreement and the merger.Additionally, our board of directors and compensation committee each have previously determined that any compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger are in the best interests of and fair to us and our shareholders.ACCORDINGLY, OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” THE ADOPTION AND APPROVAL OF THE MERGER AGREEMENT AND APPROVAL OF THE MERGER, “FOR” APPROVAL OF THE COMPENSATION AND RELATED AGREEMENTS AND ARRANGEMENTS OF OUR NAMED EXECUTIVE OFFICERS THAT ARE BASED UPON OR OTHERWISE RELATE TO THE MERGER AND “FOR” ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING IF NECESSARY OR APPROPRIATE. Opinion of William Blair, Financial Advisor to the Board of Directors (page 30) In connection with the merger, the board of directors received an opinion, subsequently confirmed in writing, to the board of directorsfrom William Blair & Company, L.L.C. (which we refer to as William Blair), as to the fairness, from a financial point of view and as of the date of such opinion, to the holders of our common stock (other than our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent), of the $22.00 per share cash merger consideration to be received by holders of our common stock.The full text of William Blair’s written opinion, dated September 11, 2012, is attached to this proxy statement as AnnexB.You are encouraged to read this opinion carefully in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the scope of review undertaken.William Blair’s opinion addressed only the fairness of the merger consideration to our shareholders from a financial point of view as of the date of the opinion and did not address any other aspect of the merger, including the merits of the underlying decision by us to enter into the merger agreement.The opinion was addressed to the board of directors for its information and use, but does not constitute a recommendation as to how any shareholder should vote or act on any matter relating to the merger. Special Meeting (page 16) The special meeting will be held on, 2012, beginning ata.m. local time, at. Record Date and Quorum (page 16) You are entitled to vote at the special meeting if you were the record owner of shares of our common stock at the close of business on, 2012, the record date for the special meeting.You will have one vote for each share of our common stock that you owned on the record date.As of the record date, there wereshares of our common stock entitled to vote at the special meeting.The holders of a majority of the outstanding shares of our common stock at the close of business on the record date represented in person or by proxy will constitute a quorum for purposes of the special meeting. Required Vote (page 16) The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting is required to adopt and approve the merger agreement and approve the merger.A failure to vote your shares of our common stock or an abstention will have the same effect as voting against the adoption and approval of the merger agreement and approval of the merger.Certain of our directors and executive officers have entered into voting agreements obligating them to vote their shares of our common stock, which represented approximately 34.52% of our outstanding common stock as of the date of the voting agreements, for adoption and approval of the merger agreement and approval of the merger. The form of voting agreement is attached to this proxy statement as Annex C. 2 The affirmative vote of a majority of the votes cast at the special meeting by holders of our common stock is required to approve the nonbinding, advisory proposal to approve the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger and the proposal to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies if there are insufficient votes properly cast at the time of the meeting to adopt and approve the merger agreement and approve the merger. Approvals and Consents Required (page 46) The Hart-Scott-Rodino Antitrust Improvements Act of 1976 provides that transactions such as the merger may not be completed until certain information has been submitted to the Federal Trade Commission and the Antitrust Division of the U.S. Department of Justice and certain waiting period requirements have been satisfied.Mediware and Parent filed notification reports with the Department of Justice and the Federal Trade Commission under the Hart-Scott-Rodino Act on September, 2012. Interests of Our Directors and Executive Officers in the Merger (page 40) In considering the recommendation of the board of directors, you should be aware that certain of our directors and executive officers have interests in the transaction that are different from, or in addition to, the interests of our shareholders generally.These interests may present them with actual or potential conflicts of interest, and these interests are described below.The board of directors and the executive committee were aware of these potential conflicts of interest and considered them, among other matters, in reaching their decisions to approve the merger agreement and the merger and recommend that our shareholders vote in favor of adopting and approving the merger agreement and approving the merger.See “Interests of Our Directors and Executive Officers in the Merger” on page 40. No Dissenters’ Rights (page 43) Pursuant to Section 910 of the New York Business Corporation Law, which we refer to as the NYBCL, the right to receive payment of the fair value of shares in connection with a merger is not available to a shareholder for any class or series of shares that, at the record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to vote on such merger, were listed on a national securities exchange. As of the record date for the special meeting, shares of our common stock were listed on The Nasdaq Stock Market. Accordingly, no appraisal rights will be available to our shareholders in connection with the Merger. Financing and Guaranty (page 56) Parent and Merger Sub expect that the funds necessary to consummate the merger and related transactions will be funded by equity and debt financings and cash of Mediware.Parent’s and Merger Sub’s obligations to consummate the merger are not subject to any financing conditions.Although funding of the equity financing is subject to the satisfaction of the conditions set forth in the commitment letter under which the financings will be provided, the unfulfilled conditions are limited to the closing conditions in the merger agreement. Parent has received an equity commitment letter from Thoma Bravo Fund X, L.P., a Delaware limited partnership, which we refer to as the Sponsor, to provide equity financing in an aggregate amount sufficient to fully finance the merger consideration, payments in respect of Company options and restricted stock and related fees and expenses upon consummation.In addition, the Sponsor has guaranteed to us Parent’s obligation under the merger agreement to pay a termination fee of $10,000,000 in certain circumstances. Treatment of Stock Options and Other Stock-Based Awards (page 48) If the merger is consummated, each outstanding option to purchase common stock, whether or not then exercisable or vested at the effective time of the merger, will be cancelled in exchange for an amount of cash, without interest and less applicable withholding taxes, equal to the number of such options multiplied by the amount, if any, by which $22.00 exceeds the exercise price of the option.If the merger is consummated, the restrictions on each outstanding share of restricted stock will be caused to lapse immediately prior to the effective time of the merger and will be converted into common stock, and shall be subject to the same terms and conditions as other shares of common stock.However, any terms contained in a share award or employment agreement that are more favorable to the holder will remain in effect.See “Interests of Our Directors and Executive Officers in the Merger” on page 40. 3 Anticipated Closing of the Merger (page 46) We expect the merger to be completed prior to December 31, 2012.However, the timing of the completion of the merger depends upon the adoption and approval of the merger agreement and approval of the merger by our shareholders, among other conditions. Acquisition Proposals by Third Parties (page 53) The merger agreement provides that neither we nor any of our subsidiaries, directors, officers, employees, accountants, consultants, legal counsel, investment bankers, advisors, agents or other representatives will, directly or indirectly: · solicit, seek or initiate any inquiries, proposals or offers other than from Parent or an affiliate of Parent that constitute, or would be reasonably likely to lead to, a proposal or offer for (a) a merger, consolidation, business combination, share exchange, tender offer (including a self-tender offer), reorganization, recapitalization (including a leveraged recapitalization or extraordinary dividend), liquidation, dissolution or similar transaction involving us, (b) any direct or indirect purchase or other acquisition of, or a series of related transactions to purchase or acquire, more than 15% of our consolidated assets or revenues, (c) any direct or indirect purchase of, or a series of related transactions to purchase or acquire, more than 15% of any class of our equity securities or the equity securities of any of our subsidiaries, or (d) any other agreement, arrangement or transaction the consummation of which would reasonably be expected to interfere with or prevent the merger (each of (a)-(d) above, an “acquisition proposal”); · engage in discussions or negotiations with any third party concerning any acquisition proposal, or provide any non-public information, or afford access to our properties, books, records, or personnel to any third party that we have reason to believe is considering making, or has made, an acquisition proposal; · grant any waiver, amendment or release under any standstill or confidentiality agreement; · approve, endorse, recommend, or execute or enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement or other similar agreement relating to an acquisition proposal or any proposal or offer that could reasonably be expected to lead to an acquisition proposal, or that contradicts, or requires us to abandon, the merger agreement; or · resolve, propose or agree to do any of the foregoing. However, notwithstanding the foregoing, before the adoption and approval of the merger agreement and approval of the merger at the special meeting of our shareholders, we may furnish non-public information with respect to Mediware and its subsidiaries (pursuant to a confidentiality agreement no less favorable to us than the confidentiality agreement with Thoma Bravo and William Blair as our financial advisor) to, and enter into discussions and negotiations with, a third party in connection with an acquisition proposal and approve or recommend such proposal if: · our board of directors determines in good faith (after consultation with its outside financial and legal advisors) that the acquisition proposal is reasonably likely to result in an acquisition proposal by a third party for at least 50% of our outstanding shares of common stock or all or substantially all of our consolidated assets that our board of directors or any committee thereof determines in its good faith judgment, after consultation with its financial advisor and outside legal counsel, to be, if consummated, more favorable to our shareholders than the merger (a “superior proposal”); 4 · such action is required by our directors’ fiduciary duties under applicable law; and · neither we nor any of our subsidiaries nor our or their respective directors, officers, employees, accountants, consultants, legal counsel, investment bankers, advisors, representatives or agents have violated the restrictions in the merger agreement regarding third party acquisition proposals (other than immaterial and unintentional violations). Conditions to the Merger (page 57) The completion of the merger depends on a number of conditions being met, including: · adoption and approval of the merger agreement and approval of the merger by our shareholders; · expiration or termination of the applicable waiting period and any extension under the Hart-Scott-Rodino Act; · absence of any statute, law, rule, ordinance, regulation, constitution, treaty, code, order, judgment, injunction, writ, decree or similar requirement or any action taken by any governmental or regulatory entity that permanently enjoins or otherwise prohibits the consummation of the merger or the transactions contemplated thereby; · receipt of all consents, approvals and authorizations of governmental and regulatory entities required to be obtained prior to the consummation of the merger pursuant to the merger agreement; · accuracy of the representations and warranties of each party as of the date of the merger agreement and immediately before the effective time of the merger, except, in the case of certain representations and warranties specified in the merger agreement, to the extent that any inaccuracy in any representation or warranty does not and, in our case, would not reasonably be expected to, individually or in the aggregate, have a material adverse effect on the party making such representation or warranty; · performance in all material respects of all obligations under the merger agreement required to be performed by each party to the merger agreement; · the absence of any change, event, occurrence, effect, fact or condition that has, or would reasonably be expected to have, individually or in the aggregate, a material adverse effect on us; · delivery of all certificates, instruments, opinions and other documents required to be executed or delivered under the merger agreement by each party to the merger agreement, and the taking of all other actions and proceedings required to be taken by or on behalf of each party to the merger agreement in furtherance of the transactions contemplated by the merger; · filing by us of all certifications, reports and proxy statements required to be filed with the SEC prior to the consummation of the merger that are required to contain financial statements; and · delivery of a tax matters certificate executed by us to the effect that we are not a United States real property holding company within the meaning of section 897(c)(2) of the Internal Revenue Code of 1986. Either we or Parent may elect to waive a condition to its obligation to close the merger that has not been satisfied and complete the merger regardless of the failure of that condition.We cannot be certain whether or when any of these conditions will be satisfied or waived, or that we will complete the merger. 5 Termination of the Merger Agreement (page 58) We and Parent can agree by mutual written consent at any time prior to the effective time of the merger to terminate the merger agreement and abandon the merger, whether before or after adoption and approval by our shareholders.Also, we or Parent can decide without the consent of the other not to complete the merger in a number of other situations, including if: · the merger is not consummated prior to December 31, 2012, unless the party seeking to terminate failed to fulfill any obligation under the merger agreement and that is the primary cause of the failure to consummate the merger; · any governmental or regulatory entity has enacted, issued, promulgated, enforced or entered any statute, law, rule, ordinance, regulation, constitution, treaty, code, order, judgment, injunction, writ, decree or similar requirement that permanently enjoins or otherwise prohibits the consummation of the merger and the transactions contemplated thereby; or · our shareholders fail to adopt and approve the merger agreement and approve the merger. In addition, Parent can terminate the merger agreement without our consent if: · prior to obtaining our shareholders’ adoption and approval of the merger agreement and approval of the merger (i) our board of directors or any committee (A) withholds, withdraws (or does not continue to make), qualifies or modifies (or publicly proposes or resolves to withhold, withdraw (or not continue to make), qualify or modify), in a manner adverse to Parent or Merger Sub, the recommendation of our board of directors in favor of the merger and the merger agreement, (B) adopts, approves or recommends or proposes to adopt, approve or recommend (publicly or otherwise) any acquisition proposal for a third party, (C) fails to publicly reaffirm the recommendation of our board of directors in favor of the merger and the merger agreement within two business days after Parent so requests in writing or (D) fails to recommend against any acquisition proposal subject to Regulation 14D under the Exchange Act in a Solicitation/Recommendation Statement on Schedule 14D-9 within 10 business days after the commencement of such acquisition proposal (each of (A)-(D) above, a “change of recommendation”) or (ii) any three or more members of our board of directors shall have publicly stated that such members oppose the merger, or three or more members of our board of directors shall have required the inclusion in any filing made by us with the SEC a statement to the effect that such members oppose the merger; · we enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement or other similar agreement related to an acquisition proposal or that could reasonably be expected to lead to an acquisition proposal; · our board of directors shall have approved or publicly recommended any acquisition proposal; · we shall have breached any of our obligations discussed in “Acquisition Proposals by Third Parties” beginning on page 53, other than immaterial or inadvertent breaches; or · we breach any of our representations, warranties, covenants or agreements under the merger agreement and such breach (a) would result in our failure to satisfy the conditions precedent in the merger agreement related to the accuracy of our representations and warranties and our material performance of our agreements and covenants under the merger agreement and (b) has not been cured by the earlier of December 31, 2012 and 30 calendar days after written notice of such breach and Parent’s intention to terminate the merger agreement for the foregoing reason has been delivered to us. 6 We can terminate the merger agreement without Parent’s consent if: · after the occurrence of a change of recommendation, our board of directors authorizes us to enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement or other similar agreement related to an acquisition proposal or that could reasonably be expected to lead to a superior proposal; or · Parent or Merger Sub breaches any of its representations, warranties, covenants or agreements under the merger agreement and such breach (a) would result in its failure to satisfy the conditions precedent in the merger agreement related to the accuracy of its representations and warranties and its material performance of our agreements and covenants under the merger agreement and (b) has not been cured by the earlier of December 31, 2012 and 30 calendar days after written notice of such breach and our intention to terminate the merger agreement for the foregoing reason has been delivered to Parent or Merger Sub, as applicable. Neither we nor Parent have any right to terminate the merger agreement except for the situations described in the merger agreement. Termination Fees and Expenses (page 60) We may be required to pay to Parent a termination fee in the amount of $5,769,000 (less any amount previously paid to Parent in reimbursement of Parent’s transaction expenses) if the merger agreement is terminated under certain specified circumstances, including if: · Parent terminates the merger agreement because (a) prior to obtaining our shareholders’ approval of the merger (i) a change of recommendation occurs or (ii) any three or more members of our board of directors shall have publicly stated that such members oppose the merger, or any three of more members of our board of directors shall have required the inclusion in any filing made by us with the SEC a statement to the effect that such members oppose the merger, (b) we enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement or other similar agreement related to an acquisition proposal or that could reasonably be expected to lead to an acquisition proposal, (c) our board of directors shall have approved or publicly recommended any acquisition proposal, or (d) we shall have breached any of our obligations discussed in “Acquisition Proposals by Third Parties” beginning on page 53 other than immaterial or inadvertent breaches; · we terminate the merger agreement because after the occurrence of a change of recommendation, our board of directors authorizes us to enter into any letter of intent, agreement in principle, merger agreement, acquisition agreement or other similar agreement related to an acquisition proposal or that could reasonably be expected to lead to a superior proposal; and · (a) (i) either party terminates the merger agreement because the merger is not consummated prior to December 31, 2012, (ii) either party terminates the merger agreement because our shareholders fail to adopt and approve the merger agreement and approve the merger or (iii) Parent terminates the merger agreement because we intentionally breach any of our representations, warranties, covenants or agreements under the merger agreement and such breach (A) would result in our failure to satisfy the conditions precedent in the merger agreement related to the accuracy of our representations and warranties and our material performance of our agreements and covenants under the merger agreement and (B) has not been cured by the earlier of December 31, 2012 and 30 calendar days after written notice of such breach and Parent’s intention to terminate the merger agreement for the foregoing reason has been delivered to us; (b) an acquisition proposal is publicly announced or otherwise communicated to our shareholders after the date of the merger agreement but prior to the earlier of the date of such termination and the date of the shareholders’ meeting; and (c) within 12 months after such termination of the merger agreement we consummate (x) a merger, consolidation, business combination, share exchange, tender offer (including a self-tender offer), reorganization, recapitalization (including a leveraged recapitalization or extraordinary dividend), liquidation, dissolution or similar transaction involving us, (y) any direct or indirect purchase or other acquisition of, or a series of related transactions to purchase or acquire, more than 51% of our consolidated assets or revenues or class of our equity securities, or (z) any direct or indirect purchase of or other acquisition of, or a series of related transactions to purchase or acquire, more than 51% of any class of our equity securities or the equity securities of any of our subsidiaries. 7 We may be required to pay to Parent its reasonable and documented out-of-pocket fees and expenses (including legal fees and expenses) of up to $2,000,000 if (a) the merger agreement is terminated because we breach any of our representations, warranties, covenants or agreements under the merger agreement and such breach (i) would result in our failure to satisfy the conditions precedent in the merger agreement related to the accuracy of our representations and warranties and our material performance of our agreements and covenants under the merger agreement and (ii) has not been cured by the earlier of December 31, 2012 and 30 calendar days after written notice of such breach and Parent’s intention to terminate the merger agreement for the foregoing reason has been delivered to us, and (b) Parent is not entitled to the termination fee described above as a result of such breach. Parent may be required to pay to us a termination fee in the amount of $10,000,000 if we terminate the merger because Parent or Merger Sub breaches any of its representations, warranties, covenants or agreements under the merger agreement and such breach (a) would result in its failure to satisfy the conditions precedent in the merger agreement related to the accuracy of its representations and warranties and its material performance of our agreements and covenants under the merger agreement and (b) has not been cured by the earlier of December 31, 2012 and 30 calendar days after written notice of such breach and our intention to terminate the merger agreement for the foregoing reason has been delivered to Parent or Merger Sub, as applicable. Remedies (page 61) Both we and Parent and Merger Sub are entitled to seek an injunction, specific performance and other equitable relief to ensure performance of the merger agreement unless it is validly terminated as provided in the agreement. Additionally, we are entitled to seek an injunction, specific performance and other equitable relief to enforce our rights as a third-party beneficiary of the equity commitment. However, if we or Parent elect to terminate and are paid a termination fee or we elect to terminate pursuant to the merger agreement in connection with a superior proposal and Parent is paid a termination fee, then injunction, specific performance and other equitable relief will not be permitted, regardless of the circumstances of termination. Certain Material United States Federal Income Tax Consequences of the Merger (page 44) For U.S. federal income tax purposes, the disposition of our common stock pursuant to the merger generally will be treated as a sale of the shares of our common stock for cash by each of our shareholders.As a result, in general, each shareholder will recognize gain or loss equal to the difference, if any, between the amount of cash received in the merger and such shareholder’s adjusted tax basis in the shares surrendered.Such gain or loss will be capital gain or loss if the shares of common stock surrendered are held as capital assets in the hands of the shareholder, and will be long-term capital gain or loss if the shares of common stock have a holding period of more than one year at the effective time of the merger.We recommend that our shareholders consult their own tax advisors as to the particular tax consequences to them of the merger. Advisory Vote on Certain Executive Compensation Arrangements (page 62) In accordance with SEC rules, shareholders have the opportunity to cast a nonbinding, advisory vote with respect to certain compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger, as reported in the Golden Parachute Compensation table on page 42.Approval of this nonbinding advisory proposal requires the affirmative vote of a majority of the votes cast at the special meeting.However, this vote is advisory and will not be binding on us or on Parent, or the board of directors or the compensation committee of us or Parent.Approval of this proposal is not a condition to completion of the merger. Therefore, regardless of whether shareholders approve the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger, if the merger agreement is adopted and approved and the merger is approved by the shareholders and the merger is consummated, the compensation may still be paid to our named executive officers. 8 Adjournment or Postponement of the Special Meeting (page 63) In the event that the number of shares of our common stock present in person and represented by proxy at the special meeting and votingfor adoption and approval of the merger agreement and approval of the merger is insufficient to approve the matter, we may move to adjourn or postpone the special meeting in order to enable our board of directors to solicit additional proxies in favor of the adoption and approval of the merger agreement and approval of the merger. In that event, we will ask our shareholders to vote only upon this proposal and not on the other proposals discussed in this proxy statement.The approval of the proposal to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to adopt and approve the merger agreement and approve the merger requires the affirmative vote of a majority of the votes cast at the special meeting. 9 QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING AND THE MERGER The following questions and answers are intended to address some commonly asked questions regarding the special meeting of our shareholders, the merger agreement and the merger.These questions and answers may not address all questions that may be important to you as our shareholder.Please refer to the more detailed information contained elsewhere in this proxy statement, the annexes to this proxy statement and the documents referred to in this proxy statement. Q: What is the proposed transaction? A: The proposed transaction is the merger of Merger Sub, a wholly-owned subsidiary of Parent, with and into Mediware pursuant to the merger agreement.Mediware would be the surviving corporation in the merger and would become a wholly-owned subsidiary of Parent.Parent is controlled by Thoma Bravo.As a result of the merger, Mediware would cease to be a public company. Q: What matters will be voted on at the special meeting? A: You will be asked to consider and vote on proposals to do the following: · to adopt and approve the merger agreement and approve the merger; · to approve, on a non-binding, advisory basis, compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger; · to approve the adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies if there are insufficient votes at the time of the meeting to adopt and approve the merger agreement and approve the merger; and · to transact such other business that may properly come before the special meeting or any adjournment or postponement thereof. Q: What will I receive in the merger? A: Upon completion of the merger, you will be entitled to receive $22.00 in cash, without interest and less applicable withholding taxes, for each share of our common stock that you own.For example, if you own 100 shares of our common stock, you will receive $2,200.00 in cash in exchange for your shares of our common stock, without interest and less applicable withholding taxes.You will not own shares in the surviving corporation. Q: What will happen to my stock options and other equity awards as a result of the merger? A: All options to acquire our common stock (whether or not exercisable or vested) will be cancelled at the effective time of the merger.Holders of any such options will receive an amount of cash, without interest and less applicable withholding taxes, equal to the number of such options multiplied by the amount, if any, by which $22.00 exceeds the exercise price of the option.If the merger is consummated, the restrictions on each outstanding share of restricted stock will lapse immediately prior to the effective time of the merger and will be converted into common stock, and shall be subject to the same terms and conditions as other shares of common stock.However, any terms contained in a share award or employment agreement that are more favorable to the holder will remain in effect. 10 Q: Where and when is the special meeting? A: The special meeting will take place at a.m., local time, on , 2012, . Q: May I attend the special meeting? A: All shareholders of record as of the close of business on , 2012, the record date for the special meeting, may attend the special meeting.In order to be admitted to the special meeting, a form of personal identification will be required, as will proof of ownership of our common stock. If your shares are held in the name of a bank, broker or other holder of record, and you plan to attend the special meeting, you must present proof of your ownership of our common stock, such as a bank or brokerage account statement, to be admitted to the meeting. Please note that if you hold your shares in the name of a bank, broker or other holder of record and plan to vote at the meeting, you must also present at the meeting a proxy issued to you by the holder of record of your shares. Q: Who can vote at the special meeting? A: You can vote at the special meeting if you owned shares of our common stock at the close of business on , 2012, the record date for the special meeting.As of the close of business on that day, shares of our common stock were outstanding.See “The Special Meeting” beginning on page 16. Q: How are votes counted? A: Votes will be counted by the inspector of election appointed for the special meeting, who will separately count “FOR” and “AGAINST” votes, abstentions and broker non-votes.A “broker non-vote” occurs when a nominee holding shares for a beneficial owner does not receive instructions with respect to the proposal from the beneficial owner.Because the adoption and approval of the merger agreement and approval the merger requires the affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting, not voting, broker non-voting and abstaining will have the same effect as voting “AGAINST” the adoption and approval of the merger agreement and approval of the merger.Forthe proposal to approve on a nonbinding, advisory basis, the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger and the proposal to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies, because the approval of each of these proposals requires the affirmative vote of holders representing a majority of the shares cast at the special meeting, abstentions, a failure to vote or a broker non-votes will no effect on approval of these proposals.We urge all beneficial owners to direct their brokers or nominees to vote their shares by following the instructions provided in the voting instructions that they receive from their broker or other nominee. Q: How many votes are required? A: The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting is required to adopt and approve the merger agreement and approve the merger.Accordingly, not voting or abstaining will have the same effect as a vote against the adoption and approval of the merger agreement and approval of the merger. Approval of the proposals to approve on a nonbinding basis the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger and to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes properly cast at the time of the meeting to adopt and approve the merger agreement and approve the merger each requires the affirmative vote of holders representing a majority of the votes cast at the special meeting. 11 Q: How many votes do we already know will be voted in favor of the merger agreement and the merger? A: Certain of our directors and executive officers (who own shares of our common stock), who collectively owned approximately 34.52% of our outstanding common stock as of the date of the voting agreements, have each entered into a voting agreement to vote their shares for adoption and approval of the merger agreement and approval of the merger. Q: How does our board of directors recommend that I vote on the proposals? A: Our board of directors unanimously recommends that our shareholders vote “FOR” the adoption and approval of the merger agreement and approval of the merger.You should read “Recommendation of Our Board of Directors; Reasons for the Merger” beginning on page 28 for a discussion of the factors that our board of directors considered in deciding to recommend adoption and approval of the merger agreement and approval of the merger to our shareholders.Our board of directors unanimously recommends that our shareholders vote “FOR” the approval, on a nonbinding, advisory basis, of the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger.Our board of directors unanimously recommends that our shareholders vote “FOR” the proposal to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies. Q: Can I change my vote? A: Yes.You can change your vote before your proxy is voted at the special meeting.If you are a registered shareholder, you may revoke your proxy by notifying our Secretary in writing, by submitting by mail a new proxy dated after the date of the proxy being revoked or by submitting a later dated proxy by Internet or telephone before 11:59 p.m. central time on, 2012.In addition, your proxy may be revoked by attending the special meeting and voting in person (you must vote in person, as simply attending the special meeting will not cause your proxy to be revoked). Please note that if you hold your shares in “street name” and you have instructed your broker to vote your shares, the above-described options for changing your vote do not apply, and instead you must follow the directions received from your broker to change your vote. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: Yes, but only if you provide instructions to your broker on how to vote.You should follow the directions provided by your broker regarding how to instruct your broker to vote your shares.Without those instructions, your shares will not be voted.Broker non-votes will be counted for the purpose of determining the presence or absence of a quorum, but will not be deemed votes cast in favor of the adoption and approval of the merger agreement and approval of the merger,the proposal to approve the nonbinding, advisory proposal regarding “golden parachute” compensation and the proposal to adjourn the special meeting, if necessary, to solicit additional proxies. With respect to the adoption and approval of the merger agreement and approval of the merger, broker non-votes will have the same effect as voting against adoption and approval of the merger agreement and approval of the merger. 12 Q: When is the merger expected to be completed? A: We expect the merger to be completed by December 31, 2012.However, the timing of the completion of the merger is dependent on the adoption and approval of the merger agreement and approval of the merger by our shareholders, among other conditions. Q: What function did the executive committee serve with respect to the merger and who are its members? A: The principal function of the executive committee with respect to the merger was to consider, evaluate, assess, negotiate and reject or approve and recommend to the full board of directors our strategic alternatives, including the merger proposal submitted by Thoma Bravo.The executive committee is comprised of three directors, Lawrence Auriana, Philip Coelho and Ira Nordlicht, each of whom is a non-employee director that is not expected to continue as a director or become an employee after the consummation of the merger. Q: What do I need to do now? A: We urge you to read this proxy statement carefully in its entirety, including its annexes, and to consider how the merger affects you.If you are a shareholder of record, then you can ensure that your shares are voted at the special meeting by completing, signing and dating the enclosed proxy card and returning it in the envelope provided or you may vote by proxy over the Internet or by telephone by following the instructions on the proxy card.If you hold your shares in “street name,” you can ensure that your shares are voted at the special meeting by instructing your broker on how to vote, as discussed above.Unless you give other instructions on your proxy, the persons named as proxy holders on the proxy card will vote for the adoption and approval of the merger agreement and approval of the merger and for adjournment or postponement if necessary or appropriate to solicit additional proxies in favor of the merger in accordance with the recommendation of our board of directors.For any other matter that properly comes before the meeting, the proxy holders will vote as recommended by our board of directors or, if no recommendation is given, in their own discretion. Q: Who will bear the cost of this solicitation? A: The expenses of preparing, printing and mailing this proxy statement and the proxies solicited hereby will be borne by us.Additional solicitation may be made by telephone, facsimile or other contact by certain of our directors, officers, employees or agents, none of whom will receive additional compensation for their solicitation efforts.Thoma Bravo, directly or through one or more affiliates or representatives, may, at its own cost, also make additional solicitation by mail, telephone, facsimile or other contact in connection with the merger. We have engaged Morrow & Co., LLC, 470 West Ave., Stamford, Connecticut 06902, to assist with the solicitation of proxies for the special meeting and to communicate with shareholders regarding the merger agreement and the merger, for an estimated fee of $6,500 plus expenses. Q: What does it mean if I get more than one proxy card or vote instruction card? A: If your shares are registered differently or are in more than one account, you will receive more than one proxy card or, if you hold your shares in “street name,” more than one vote instruction card.Please complete and return all of the proxy cards or vote instruction cards you receive to ensure that all of your shares are voted. Q: Should I send in my stock certificates now? A: No.Shortly after the merger is completed, you will receive a letter of transmittal with instructions informing you how to send in your stock certificates to the paying agent or what to do if you hold shares in book-entry form in order to receive the merger consideration.You should use the letter of transmittal to exchange stock certificates or shares held in book-entry form for the merger consideration to which you are entitled as a result of the merger.If your shares are held in “street name” by your broker, bank or other nominee, you will receive instructions from your broker, bank or other nominee as to how to effect the surrender of your “street name” shares in exchange for the merger consideration.DO NOT SEND ANY STOCK CERTIFICATES WITH YOUR PROXY. 13 Q: When can I expect to receive the merger consideration for my shares? A: Once the merger is completed, you will be sent a letter of transmittal with instructions informing you how to send in your stock certificates or what to do if you hold shares in book-entry form, in order to receive the merger consideration.Once you have submitted your properly completed letter of transmittal, Mediware stock certificates and other required documents to the paying agent, the paying agent will send you the merger consideration payable with respect to your shares.If your shares are held in “street name” by your broker, bank or other nominee, your broker or other nominee will handle the exchange for the merger consideration. Q: I do not know where my stock certificate is – how will I get my cash? A: The materials the paying agent will send you after completion of the merger will include the procedures that you must follow if you cannot locate your stock certificate.This will include an affidavit that you will need to sign attesting to the loss of your certificate.You will also be required to provide a bond to us in order to cover any potential loss. Q: What happens if I sell my shares before the special meeting? A: The record date of the special meeting is earlier than the special meeting and the date that the merger is expected to be completed.If you transfer your shares of our common stock after the record date but before the special meeting, you will retain your right to vote at the special meeting, but will have transferred the right to receive $22.00 per share in cash, without interest and less applicable withholding taxes, to be received by our shareholders in the merger.In order to receive $22.00 per share, without interest and less applicable withholding taxes, you must hold your shares through completion of the merger. Q: Am I entitled to assert appraisal rights instead of receiving the merger consideration for my shares? A: No.The right to receive payment of the fair value of shares in connection with a merger pursuant to Section910 of the NYBCL is not available to a shareholder for any class or series of shares that, at the record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to vote on such merger, were listed on a national securities exchange. Q: Who can help answer my other questions? A: If you have more questions aboutthe merger or how to submit your proxy, or if you need additionalcopies of this proxy statement or the enclosed proxy card or voting instructions, please call Morrow & Co., LLC toll free at 800-662-5200 or collect at 203-658-9400. Alternatively, you maycontact Robert C. Weber (i) by writing to Mediware Information Systems, Inc., 11711 West 79th Street, Lenexa, Kansas 66214, Attention:Robert C. Weber, (ii) by calling 630-218-2702, or (iii) via e-mail to Merger@Mediware.com.If your broker holds your shares, you may call your broker for additional information. 14 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This proxy statement, and the documents to which we refer you in this proxy statement, contain not only historical information, but also forward-looking statements made pursuant to the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements represent our expectations or beliefs concerning future events, including the timing of the merger and other information relating to the merger.Without limiting the foregoing, the words “believes,” “anticipates,” “plans,” “expects,” “intends,” “forecasts,” “should,” “estimates” and similar expressions are intended to identify forward-looking statements.You should read statements that contain these words carefully.They discuss our future expectations or state other forward-looking information and may involve known and unknown risks over which we have no control.Those risks include, without limitation: · the risk that the merger may not be completed in a timely manner or at all, which may adversely affect our business and the price of our common stock; · the failure to satisfy of the conditions to the consummation of the merger, including the adoption and approval of the merger agreement and approval of the merger by our shareholders and the receipt of certain governmental and regulatory approvals; · the occurrence of any event, change or other circumstance that could give rise to the termination of the merger agreement, including a termination under circumstances that could require us to pay a termination fee of $5,769,000 to Parent or to reimburse Parent for certain of its costs and expenses up to $2,000,000; · the effect of the announcement or pendency of the merger on our business relationships, operating results and business generally; · the potential adverse effect on our business, properties and operations because of certain covenants we agreed to in the merger agreement; · risks that the proposed transaction disrupts current plans and operations and the potential difficulties in employee retention as a result of the merger; · risks related to diverting management’s attention from our ongoing business operations; · the outcome of any legal proceedings that may be instituted against us related to the merger agreement or the merger; · the amount of the costs, fees, expenses and charges related to the merger agreement and merger; and · other risks detailed in our filings with the SEC, including the risks described in “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended June 30, 2012.See “Where You Can Find More Information” on page 67. We believe that the assumptions on which the forward-looking statements in this proxy statement are based are reasonable.However, we cannot assure you that the actual results or developments we anticipate will be realized or, if realized, that they will have the expected effects on our business or operations.In light of significant uncertainties inherent in the forward-looking statements contained herein, readers should not place undue reliance on such statements.We undertake no obligation, and expressly disclaim any obligation to, update forward-looking statements in this proxy statement to reflect events or circumstances after the date of this proxy statement or to update reasons why actual results could differ from those anticipated in forward-looking statements in this proxy statement.All subsequent written and oral forward-looking statements concerning the merger or other matters addressed in this proxy statement and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section.Forward-looking statements speak only as of the date of this proxy statement or the date of any document incorporated by reference in this document.Except as required by applicable law or regulation, we do not undertake to update these forward-looking statements to reflect future events or circumstances. 15 THE SPECIAL MEETING Date, Time, Place and Purpose of the Special Meeting This proxy statement is being furnished to our shareholders as part of the solicitation of proxies by our board of directors for use at the special meeting of our shareholders to be held on , 2012, beginning at , a.m. central time, at, or at any postponement or adjournment thereof.The purpose of the special meeting is for our shareholders to consider and vote upon the adoption and approval of the merger agreement and approval of the merger; to approve, on a nonbinding, advisory basis, the compensation and related agreements and arrangements our named executive officers that are based upon or otherwise relate to the merger; to approve the adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies if there are insufficient votes properly cast at the time of the meeting to adopt and approve the merger agreement and approve the merger; and to transact such other business that may properly come before the special meeting or any adjournment or postponement thereof.Our shareholders must adopt and approve the merger agreement and approve the merger for the merger to occur.If our shareholders do not adopt and approve the merger agreement and approve the merger, the merger will not occur.A copy of the merger agreement is attached to this proxy statement as Annex A.This proxy statement and the enclosed form of proxy are first being mailed to our shareholders on or about , 2012. Record Date and Quorum The holders of record of our common stock as of the close of business on , 2012, the record date for the special meeting, are entitled to receive notice of, and to vote at, the special meeting.On the record date, there were shares of our common stock outstanding.Each share of our common stock is entitled to one vote on each matter to be voted on at the special meeting. The holders of a majority of the outstanding shares of our common stock at the close of business on the record date represented in person or by proxy will constitute a quorum for purposes of the special meeting.A quorum is necessary to hold the special meeting.Once a share is represented at the special meeting, it will be counted for the purpose of determining whether a quorum is present at the special meeting and any postponement or adjournment of the special meeting.Each outstanding share of our common stock is entitled to one vote.However, if a new record date is set for the adjourned or postponed special meeting, then a new quorum must be established. Required Vote The merger cannot be completed unless the holders of a majority of the outstanding shares of our common stock entitled to vote at the close of business on the record date for the special meeting vote for the adoption and approval of the merger agreement and approval of the merger.Each outstanding share of our common stock is entitled to one vote.Certain of our directors and executive officers, who collectively owned approximately 34.52% of our outstanding common stock as of the date of the voting agreements, have each entered into a voting agreement obligating them to vote all of their shares of our common stock “FOR” the adoption and approval of the merger agreement and approval of the merger. Approval of the nonbinding, advisory proposal to approve the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger requires the affirmative vote of a majority of the votes cast at the special meeting by holders of our common stock.Each outstanding share of our common stock is entitled to one vote.However, this vote is advisory and therefore not binding us or our Parent, or the board of directors or compensation committee of us or Parent. Approval of the proposal to adjourn or postpone the special meeting if necessary or appropriate to solicit additional proxies requires the affirmative vote of holders representing a majority of the votes cast at the special meeting.Each outstanding share of our common stock is entitled to one vote. 16 Proxies; Revocation If you are a shareholder of record and submit a proxy by returning a signed proxy card by mail, your shares will be voted at the special meeting as you indicate on your proxy card or you may vote by proxy over the Internet or by telephone by following the instructions on the proxy card.If no instructions are indicated on your proxy card or when you vote over the Internet or by telephone, your shares of our common stock will be voted “FOR” the adoption and approval of the merger agreement and approval of the merger, “FOR” the approval of the compensation and related agreements and arrangements of our named executive officers that are based upon or otherwise relate to the merger and “FOR” any adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies. The persons named as proxies may propose and vote for one or more postponements or adjournments of the special meeting to solicit additional proxies. If your shares are held in “street name” by your broker, you should instruct your broker how to vote your shares using the instructions provided by your broker.If you have not received such voting instructions or require further information regarding such voting instructions, contact your broker and they can give you directions on how to vote your shares.Under the rules of The Nasdaq Stock Market, brokers who hold shares in “street name” for customers may not exercise voting discretion with respect to the approval of non-routine matters such as the adoption and approval of the merger agreement and approval of the merger.Therefore, absent specific instructions from the beneficial owner of the shares, brokers are not empowered to vote the shares with respect to the adoption and approval of the merger agreement and approval of the merger (i.e., “broker non-votes”).Shares of our common stock held by persons attending the special meeting but not voting, or shares for which we have received proxies that abstain from voting, will be considered abstentions.Abstentions and properly executed broker non-votes, if any, will be treated as shares that are present and entitled to vote at the special meeting for purposes of determining whether a quorum exists but will have the same effect as a vote “AGAINST” the adoption and approval of the merger agreement and approval of the merger.Abstentions and broker non-votes will have no effect with respect to the approval, on a nonbinding, advisory basis, of the compensation agreements and other arrangements of our named executive officers that are based upon or otherwise relate to the merger and the adjournment or postponement proposal. You may revoke your proxy before the vote is taken at the special meeting.To revoke your proxy, you must (i) advise our Secretary of the revocation in writing, which must be received by our Secretary before the time of the special meeting; (ii) submit by mail a new proxy card dated after the date of the proxy you wish to revoke, which we must receive before the time of the special meeting; (iii) submit a later dated proxy by Internet or telephone before 11:59 p.m. central time on, 2012; or (iv) attend the special meeting and vote your shares in person.Attendance at the special meeting will not by itself constitute revocation of a proxy. Please note that if you hold your shares in “street name” and you have instructed your broker to vote your shares, the options for revoking your proxy described in the paragraph above do not apply and instead you must follow the directions provided by your broker to change your vote. We do not expect that any matter other than the adoption and approval of the merger agreement and approval of the merger, approval, on a nonbinding, advisory basis, of the compensation agreements and other arrangements of our named executive officers that are based upon or otherwise relate to the merger and approval of the adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies will be brought before the special meeting.The persons appointed as proxies will have discretionary authority to vote upon other business unknown by us a reasonable time prior to the solicitation of proxies, if any, that properly comes before the special meeting and any adjournments or postponements of the special meeting. Adjournments and Postponements Although it is not expected, the special meeting may be adjourned or postponed for the purpose of soliciting additional proxies.Any adjournment may be made without notice (if the adjournment is not for more than 30 days or, if there are multiple adjournments, 120 total days from the date fixed for the original meeting), other than by an announcement made at the special meeting of the time, date and place of the adjourned meeting.Whether or not a quorum exists, the holders of a majority of the shares of our common stock present in person or represented by proxy at the special meeting and entitled to vote at the meeting may adjourn the special meeting.If no instructions are indicated on your proxy card or your proxy submitted by Internet or telephone, your shares of our common stock will be voted “FOR” any adjournment or postponement of the special meeting if necessary or appropriate to solicit additional proxies.Any adjournment or postponement of the special meeting for the purpose of soliciting additional proxies will allow our shareholders who have already sent in their proxies to revoke them at any time prior to their use at the special meeting as adjourned or postponed. 17 Solicitation of Proxies We will pay the cost of this proxy solicitation.In addition to soliciting proxies by mail, our directors, officers and employees may solicit proxies personally and by telephone, facsimile or other electronic means of communication.These persons will not receive additional or special compensation for such solicitation services.Thoma Bravo, directly or through one or more affiliates or representatives, may, at its own cost, also make additional solicitation by mail, telephone, facsimile or other contact in connection with the merger. We have engaged Morrow & Co., LLC, 470 West Ave. Stamford, Connecticut 06902, to assist with the solicitation of proxies for the special meeting and to communicate with shareholders regarding the merger agreement and the merger, for an estimated fee of $6,500 plus expenses. We will, upon request, reimburse brokers, banks and other nominees for their expenses in sending proxy materials to their customers who are beneficial owners and obtaining their voting instructions. 18 PARTIES TO THE MERGER Mediware Information Systems, Inc. Mediware Information Systems, Inc., a New York corporation, is a leading provider of software solutions targeting specific processes within healthcare institutions. Core Mediware solutions include blood management technologies for hospitals and blood centers; cell therapy solutions for cord blood banks, cancer treatment centers and research facilities; medication management solutions for hospitals, behavioral health facilities, infusion and specialty pharmacy providers; and business intelligence-based performance management solutions for clinical, regulatory and financial aspects of the broader healthcare market.Mediware also provides software installation and maintenance services and billing and collection services to the home infusion and home/durable medical equipment markets. Our principal executive offices are located at 11711 West 79th Street, Lenexa, Kansas 66214, and our telephone number is (913) 307-1000. Project Ruby Parent Corp. Project Ruby Parent Corp., which we refer to as Parent, is a Delaware corporation that was formed in anticipation of the merger by an investment fund affiliated with Thoma Bravo.Thoma Bravo is a private equity firm that invests across multiple industries, with a particular focus on enterprise and infrastructure software, education, distribution, financial services and consumer goods and services.Upon completion of the merger, we will be a wholly-owned subsidiary of Parent.Parent currently has minimal assets and no operations. Parent’s principal executive offices are located at 600 Montgomery Street, 32ndfloor, San Francisco, CA 94111, and its telephone number is (415) 263-3660. Project Ruby Merger Corp. Project Ruby Merger Corp., which we refer to as Merger Sub, is a New York corporation formed by Parent in anticipation of the merger.Merger Sub is a wholly-owned subsidiary of Parent.Subject to the terms and conditions of the merger agreement and in accordance with New York law, at the effective time of the merger, Merger Sub will merge with and into Mediware and Mediware will continue as the surviving corporation.Merger Sub currently has minimal assets and no operations. Merger Sub’s principal executive offices are located at 600 Montgomery Street, 32ndfloor, San Francisco, CA 94111, and its telephone number is (415) 263-3660. 19 PROPOSAL ONE THE MERGER This discussion of the merger is qualified in its entirety by reference to the merger agreement, which is attached to this proxy statement as Annex A.You should read the entire merger agreement carefully as it is the legal document that governs the merger. The merger agreement provides that Merger Sub will merge with and into Mediware.Mediware will be the surviving corporation in the merger and will continue to do business following the merger.As a result of the merger, Mediware will cease to be a publicly traded company.You will not own any shares of the capital stock of the surviving corporation. Merger Consideration In the merger, each outstanding share of common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) will be converted into the right to receive the per share merger consideration, less any applicable withholding taxes.The per share merger consideration is $22.00.The total merger consideration, including payments in respect of employee options and other equity interests, will be approximately $194,000,000. Vote Required and Board Recommendation The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the special meeting is required to adopt and approve the merger agreement and approve the merger.A failure to vote your shares of our common stock or an abstention will have the same effect as voting against the adoption and approval of the merger agreement and approval of the merger.Certain of our directors and executive officers have entered into voting agreements obligating them to vote their shares of our common stock, which represented approximately 34.52% of our outstanding common stock as of the date of the voting agreements, for adoption and approval of the merger agreement and approval of the merger. The form of voting agreement is attached to this proxy statement as Annex C. The board of directors recommends that you vote “FOR” the proposal to adopt and approve the merger agreement and approve the merger. In considering the recommendation of the board of directors with respect to the proposal to adopt and approve the merger agreement and approve the merger, you should be aware that our directors and executive officers have interests in the merger that are different from, or in addition to, yours. The board of directors was aware of and considered these interests, among other matters, in evaluating and negotiating the merger agreement and the merger, and in recommending that the merger agreement be adopted by the shareholders of Mediware. See the section entitled “Interests of Our Directors and Executive Officers in the Merger” beginning on page40. Background of the Merger Our board of directors and senior management regularly review our business plans and strategic opportunities. As part of this review, factors they have considered include Mediware’s competitive market position; growth and revenue potential; and the viability of potential strategic alternatives, such as acquisitions, special dividends, expansion of product offerings and potential merger or sale. The below description does not reflect all of those discussions, but is focused on those events that ultimately led Mediware to enter into the merger agreement. On July 2, 2010, the executive committee of our board of directors determined that Mr. Nordlicht would be the primary point of contact with respect to the contemplated renewal of our engagement with William Blair. On July 7, 2010, Mediware renewed its engagement with William Blair to potentially render certain investment banking services in connection with a possible business combination of Mediware with another company, or a recapitalization of Mediware or similar restructuring in which owners of Mediware’s common stock would no longer own a majority of Mediware. While Mediware had originally engaged William Blair in 2007 for similar purposes, Mediware’s board of directors elected to focus on operating and growing the company, and accordingly did not pursue any such transactions in connection with the original engagement. 20 On July 28, 2010, Mediware publicly announced that its management would be working with William Blair to explore a variety of strategic alternatives to enhance shareholder value.In addition, as part of the announcement, Mediware stated that while it routinely performs internal strategic assessments, it had not set a definitive timetable for completion of the evaluation, and that there could be no assurance that the evaluation would lead to any change in operating plans or result in the pursuit of any specific alternative. From time to time after that announcement, William Blair and Mediware were occasionally approached by potential buyers who expressed interest in purchasing Mediware. Senior management of Mediware conducted conference calls in October 2010 with six of such parties who had each executed a confidentiality agreement, of which one was Thoma Bravo.Following those calls, four of those parties submitted indications of interest ranging from $11.58 to $14.25 per share.In October 2010, the closing sales price of Mediware’s common stock varied between $10.15 and $10.80, inclusive.Because these expressions of interest valued Mediware lower than Mediware’s executive committee thought appropriate and the interested parties were unwilling to pay the premium that the executive committee thought was warranted, the executive committee of the board of directors did not actively pursue those potential buyers.Instead, the executive committee determined that it was appropriate to continue to operate Mediware in the ordinary course and to concentrate on continuing to improve the business and making strategic acquisitions. At a December 2, 2010 meeting of the board of directors, with Mr. Robert Weber, Mediware’s chief legal officer,Mr. John Damgaard, Mediware’s then chief operating officer, and Mr. Michael Martens, Mediware’s then chief financial officer, also in attendance, the board of directors reappointed the existing executive committee of the board for another year, and determined that it should have the continued delegation of all authority of the board of directors not specifically reserved to the full board by statute or Mediware’s organizational documents. The executive committee, as so continued, was composed of Messrs. Auriana, Coelho and Nordlicht. On the same day, the executive committee reiterated its determination that Mediware should continue to operate in the ordinary course and concentrate on ongoing activities and defer any further transaction activities until 2011, and informed representatives of William Blair of such determination in the following days. Mr. Nordlicht and representatives of William Blair continued discussions regarding unsolicited potential buyers from time to time. At a January 27, 2011 meeting of the executive committee, with Mr. Thomas Kelly Mann, Mediware’s chief executive officer and president, also in attendance, the executive committee decided the proper course of action was to complete the scheduled acquisition of a business in the alternate care market, and then to accelerate preparation of the fiscal year 2012 budget to better assess Mediware’s potential for ongoing growth. The executive committee also decided to defer further activities relating to a potential transaction until after this assessment was completed. Through February and March 2011, Mr. Nordlicht and other representatives of Mediware had numerous discussions with representatives of William Blair to discuss additional unsolicited inquiries from financial and strategic buyers, including Thoma Bravo. However, as a result of the ongoing achievements of the business including the completion of Mediware’s April 2011 acquisition of the home/durable medical equipment, home health, home infusion and billings and collections businesses from CareCentric National LLC, the executive committee determined that Mediware would again defer pursuing a potential sale of Mediware. In September 2011, Thoma Bravo again expressed unsolicited interest in acquiring Mediware to representatives of William Blair and management of Mediware. On September 29, 2011, Thoma Bravo submitted a written indication of interest to acquire Mediware for $14.50 to $15.00 per share. The closing price of Mediware’s common stock on September 29, 2011 was $11.49 per share.On October 6, 2011, Mr. Nordlicht and a representative of William Blair had a telephonic conversation with a representative of Thoma Bravo regarding Thoma Bravo’s indication of interest, with Mr. Nordlicht informing Thoma Bravo that Mediware would continue to focus on building Mediware organically and through acquisitions, but might re-engage in a sale process in the future. At an October 27, 2011 meeting of the executive committee, with Mr. Mann also in attendance, Mr. Nordlicht provided an update regarding his latest conversations with representatives of William Blair.He also informed the executive committee about Thoma Bravo and its expressed preliminary interest in Mediware. At that time, the executive committee decided to complete its acquisition of a stem cell company and possibly an oncology company and update its three-year projections as well as other information about Mediwarein order to better present Mediware’s prospects going forward. 21 At a December 1, 2011 meeting of the board of directors, with Messrs. Weber, Damgaard and Martens also in attendance, the board of directors continued the existing executive committee of the board for another year, and determined that it should have the continued delegation of all authority of the board of directors not specifically reserved to the full board by statute or Mediware’s organizational documents. The executive committee, as so continued, remained composed of Messrs. Auriana, Coelho and Nordlicht. On January 17, 2012, Mr. Mann met with the chief executive officer of a potential strategic acquirer of Mediware, which we refer to as SB1, who had previously expressed preliminary interest in potentially purchasing Mediware to both representatives of William Blair and Mediware. After the meeting, Mr. Mann spoke with Mr. Nordlicht and then with Mr. Nordlicht and representatives of William Blair regarding such company’sinterest as well as the continuing interest by Thoma Bravo.Messrs. Nordlicht and Mann also had further discussions with representatives of William Blair to determine whether there would be potential acquirers that would be willing to purchase Mediware at a meaningful premium over the current market price. At a February 1, 2012 meeting of the executive committee, with Mr. Mann also in attendance, Mr. Mann reported on the January 17, 2012 meeting with the potential strategic acquirer, and subsequent discussion with representatives of William Blair. The executive committee agreed to continue updating Mediware’s projections to include recent results and acquisitions, and it was decided that a meeting with representatives of William Blair would be scheduled to continue discussions on strategic alternatives. In the following days, Messrs. Nordlicht and Mann updated Mediware’s projections and analyzed and organized its product line financial information to, among other things, provide current information to William Blair. At a February 13-14, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed the fact that Mr. Mann with Mr. Nordlicht had been updating Mediware’s projections through fiscal year 2015 in light of acquisitions and recent department of defense contracts.The purpose of this exercise was to provide an updated strategic focus and initiate a discussion on the best allocation of Mediware’s resources.The meeting adjourned to permit modification of the projections and related analyses.It resumed the following day to review the modifications.Additional suggestions were made and implemented with the final product to be shared with William Blair at a meeting scheduled to be held later in the week on February 16, 2012. Also, at a February 14, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed the fact that Mediware had been approached by a number of parties that had expressed an interest in acquiring Mediware over the preceding few months.The executive committee also discussed possible strategic alternatives, which included going through a sales process with the assistance of William Blair. The executive committee determined that it would develop, with William Blair’s assistance, certain publicly available and non-public information regarding Mediware to provide to potential acquirers, if Mediware decided to move forward with such a process. It was affirmed that Mr. Nordlicht would be the primary contact for representatives of William Blair, and that Mr. Nordlicht would help develop the process strategy with input from senior management, representatives of William Blair and the executive committee. In the following weeks, Mr. Nordlicht had numerous conversations with representatives of William Blair, senior management and other members of the executive committee regarding a possible sales process and to finalize Mediware’s updated projections for fiscal year 2013. At a March 22, 2012 meeting of the executive committee, with representatives of William Blair also in attendance, the executive committee discussed the ongoing efforts to develop informational materials that could be used if Mediware began a sale process. That same information could also be used by the board of directors and senior management to help Mediware’s strategic planning. The representatives of William Blair then described the content of the likely informational materials to be utilized in such a process, presented how a sale process would work, discussed a list of potential acquirers, and reviewed certain valuation metrics potentially relevant to Mediware in a sale context. The committee then further discussed a potential sale of Mediware, determining that it would be appropriate to continue moving forward with William Blair to determine whether a third party would be interested in purchasing Mediware at a price of no less than $20.00 per share, with a higher amount believed to represent current estimated value.It was determined that Mr. Nordlicht would continue to be the primary contact for representatives of William Blair and Mr. Mann in connection with this process. 22 Over the next several weeks, the executive committee and Mr. Mann, with input from representatives of William Blair where appropriate, refined and finalized the informational materials for potential purchasers of Mediware, which included fiscal year 2013 estimates and further financial projections.On or about March 26, 2012, representatives of William Blair discussed potential acquirers with the executive committee. At an April 3, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed how many and which potential acquirers should be contacted by representatives of William Blair about a potential opportunity to review confidential information about Mediware. There was significant discussion about the business risks of providing confidential information to too many potential acquirers, as well as the countervailing risks of not providing information to enough potential acquirers. The executive committee focused on how to get the best price from the sale of Mediware while limiting harm to the business in the event a sale was not completed. The executive committee then determined that six strategic buyers and eleven financial buyers, including Thoma Bravo, would be contacted by representatives of William Blair. At an April 26, 2012 meeting of the executive committee, the committee discussed the efforts that were being undertaken by representatives of William Blair as well as adding another company to the list of potential acquirers. Representatives of William Blair were subsequently contacted by Mr. Nordlicht and instructed to include one additional potential strategic acquirer in the sale process. In the ensuing week, representatives of William Blair contacted all the previously authorized potential acquirers as directed. In addition, a financial buyer not previously contacted, referred to as FB1, contacted representatives of William Blair and expressed interest in purchasing Mediware. Representatives of William Blair contacted Mr. Nordlicht regarding such expression of interest by FB1. At a May 3, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee reviewed the activities of representatives of William Blair, with Mr. Nordlicht reporting that all the potential acquirers previously agreed upon had been contacted. At that time, three potential acquirers had already declined to move forward in the process and seven had signed confidentiality agreements (and others were in negotiation). The executive committee further discussed the addition of FB1 as a potential acquirer in the process, and agreed to the addition. Mr. Nordlicht later informed representatives of William Blair of the committee’s decision, and representatives of William Blair contacted FB1 as directed. Over the next two weeks, representatives of William Blair sent informational materials to 13 parties that signed confidentiality agreements.Of those parties, seven indicated they would have interest in a potential acquisition of Mediware at a premium above Mediware’s then-current stock price. Mediware’s senior management conducted telephonic/on-line presentations to those seven parties in late May and early June 2012.Representatives of William Blair also sent each of these parties a letter outlining the instructions for the submission of a written indication of interest for an acquisition of Mediware by a due date of June 13, 2012. During this time, members of the executive committee and company management continued to discuss the potential acquirers and the process. Representatives of William Blair conveyed to Mr. Nordlicht some of the feedback they had received from potential acquirers, including the types of questions being asked, requests for supplemental information, and that sending a limited amount of additional information to the potential acquirers would be effective in maximizing value for Mediware. Mr. Nordlicht relayed to the executive committee the feedback and the assessment of the level of interest of the various parties by the representatives of William Blair. At a May 31, 2012 meeting, with Mr. Mann also in attendance, the executive committee discussed the activities of representatives of William Blair, discussed the letter William Blair would use to solicit indications of interest and determined that Mediware would provide additional information to interested parties. 23 At a June 5, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed William Blair’s activities, determining that it would study and evaluate the indications of interest from potential acquirers and if none were adequate, the executive committee would terminate the process. However, the executive committee determined that if one or more indications of interest were adequate, it would determine, with approval of the entire board of directors, to proceed with the transaction process. Subsequently, Mediware provided additional revenue information regarding the company to representatives of William Blair to share with the potential acquirers. On June 13, 2012, Mediware received two written indications of interest from financial buyers, one for a range of $20.00 to $21.00 per share and one for $20.00 per share. These financial buyers were Thoma Bravo and a buyer we refer to as FB2.Over the next few days, Mr. Nordlicht and representatives of William Blair discussed, studied and evaluated the bids from Thoma Bravo and FB2. At a June 20, 2012 meeting of the executive committee, with Mr. Mann in attendance and participation from representatives of William Blair, the William Blair representatives discussed with the executive committee Mediware’s stock price performance, a summary of the process, a review of the potential acquirers contacted and the status of each, a summary of the indications of interest, summary valuation metrics, feedback from declining parties and potential next steps. Thoma Bravo and FB2 were determined to be highly credible, knowledgeable about Mediware and the market and had previously expressed interest in Mediware. Further, representatives of William Blair confirmed that both Thoma Bravo and FB2 were eager to proceed to the next step in the process. There was additional discussion regarding other parties who had not provided written expressions of interest but might still be interested. The executive committee concluded that with two credible indications of interest and the possibility of additional acquirers, it was appropriate to inform and involve the full board of directors. At a June 22, 2012 meeting of the board of directors, with Mr. Weber and Mr. Watkins and representatives of Herrick Feinstein LLP, counsel to Mediware, also in attendance, the executive committee recommended that the board of directors begin a more formal process to consider the sale of Mediware. Mr. Weber reminded the board of directors of its fiduciary duties and Messrs. Irwin A. Kishner and Stephen E. Fox of Herrick, Feinstein LLP presented an overview of the fiduciary duties of the board of directors when considering the sale of a company, and provided a summary of the sale process and considerations the board of directors would need to consider as a result of the process. Also at the meeting, Mr. Nordlicht reported that Mediware had received indications of interest from two potential acquirers, Thoma Bravo and FB2, one for a range of $20.00 to $21.00 per share and one for $20.00 per share. Mr. Nordlicht also explained that up to three other acquirers previously contacted might submit a written indication of interest. The executive committee recommended that the board of directors should commence a more formal process with interested parties with respect to the possible sale of Mediware. The board of directors determined to proceed as recommended by the executive committee, and Mr. Nordlicht subsequently informed representatives of William Blair that they should proceed with interested parties on Mediware’s behalf. In the ensuing weeks, Thoma Bravo and FB2 performed extensive due diligence on Mediware and had numerous discussions with senior management of Mediware and its representatives, including representatives of William Blair. Representatives of both companies made numerous due diligence requests, and Mediware provided access to a virtual data room containing due diligence materials. Senior management and other Mediware representatives participated in due diligence calls and meetings on an ongoing basis with representatives of Thoma Bravo and FB2. At a July 18, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee reviewed the activities of William Blair and noted that extensive diligence was being performed by Thoma Bravo and FB2. The executive committee continued to emphasize the need to run Mediware as if this process was not occurring and to maintain the strictest confidentiality.It also discussed the implications of a “go-shop” provision that would permit Mediware to actively solicit competing acquisition proposals and a termination fee in any merger agreement entered into with a buyer. 24 At a July 19, 2012 meeting of the board of directors, with Mr. Weber and Mr. Robert Watkins, Mediware’s chief financial officer, also in attendance, Mr. Weber described the key terms and conditions in the proposed merger agreement, and Mr. Nordlicht described the process and bids received to that point.Mr. Nordlicht explained that Thoma Bravo and FB2 were actively participating in due diligence and the existence of three other potential acquirers that had not removed themselves from the process, but had indicated that they were not able to move forward at that time.The board of directors approved the form of merger agreement to be provided to the acquirers and determined to continue moving forward with the transaction process. On July 20, 2012, Mediware posted an initial draft of a merger agreement in the virtual data room, for potential acquirers to review as part of their due diligence and consideration. Mediware alsoposted to the virtual data room updates to its projections to reflect the completion of its budgeting process for fiscal 2013 and its expected acquisition of assets of Strategic Healthcare Group, LLC. In late July 2012, representatives of William Blair sent Thoma Bravo and FB2 a letter outlining the instructions for submitting detailed proposals for an acquisition of Mediware by a due date of August 16, 2012.Thoma Bravo and FB2 continued their diligence evaluation of Mediware. On August 15, 2012, SB1, which had previously declined to move forward with the transaction process, contacted representatives of William Blair to express its significant interest in acquiring Mediware and re-joining the process.In the following days, SB1 signed a confidentiality agreement with Mediware, and representatives of William Blair sent selected diligence materials to SB1. An in-person diligence meeting between SB1 and senior management of Mediware occurred on August 22, 2012. On August 16, 2012, Thoma Bravo submitted a non-binding proposal to purchase Mediware in an all-cash transaction for $19.00 per share, along with a debt commitment letter, an equity commitment letter, initial comments to the proposed merger agreement, and a proposed limited guaranty from Thoma Bravo Fund X, L.P., an affiliate of Thoma Bravo, which was subsequently forwarded to the executive committee. The comments to the merger agreement reflected significant differences on critical terms of the merger agreement, including with respect to the scope of representations and warranties, the removal of the “go-shop” provision that had been part of the original draft, the size of the fee that Mediware must pay in the event of certain terminations, limitations on Mediware’s ability to consider superior proposals, no equity commitment for 100% of the purchase price, and the requirements for certain shareholders to enter into voting agreements, among other issues. FB2 declined to submit a proposal to acquire Mediware. At an August 17, 2012 meeting of the executive committee, with Mr. Mann in attendance and participation from representatives of William Blair, the executive committee was informed by representatives of William Blair that SB1 had signed a confidentiality agreement and was scheduled to meet with management. Representatives of William Blair further discussed the Thoma Bravo proposal, noting that Thoma Bravo had completed almost all of its diligence, had received committed financing from lenders and that this was a credible proposal, although at $19.00 per share, was lower than Thoma Bravo’s original indication of interest of between $20.00 and $21.00. The executive committee determined that the proposal was insufficient, and determined to further explore SB1’s interest in a transaction as well as review other approaches to maximizing shareholder value. In the following days the executive committee performed further financial analyses regarding the valuation of Mediware, and Mr. Nordlicht and Mediware management met with Herrick, Feinstein LLP to discuss and understand the legal implications of all of the terms and conditions of the Thoma Bravo proposal as represented by the draft agreements that had accompanied the proposal. At an August 20, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee concluded that Mediware was worth more than $19.00 per share. Mr. Nordlicht then reviewed the major points of Thoma Bravo’s proposal, including financing contingencies, termination fees, the board of director’s proposed ability to respond to third-party proposals that may result in a superior proposal, representations and warranties, indemnification, voting agreements, and a “drop-dead” date of December 31, 2012, all of which were then discussed by the executive committee. The executive committee determined to communicate a counterproposal to Thoma Bravo with, among other things, a share price of $25.00 per share, a termination fee of 3%, a go-shop period of 10 days, an equity commitment related to 100% of the purchase price, and representations and warranties that could be negotiated in a fashion that promoted certainty of closing. Mr. Nordlicht promptly communicated such terms to representatives of William Blair, as well as Mediware’s continued interest in pursuing a potential transaction with SB1. Representatives of William Blair communicated such terms to Thoma Bravo. 25 On August 22, 2012, members of the senior management team of SB1, including its chief executive officer, met with Mediware management to discuss a potential transaction. Also, during the evening of August 22, 2012, Thoma Bravo submitted a revised bid to purchase Mediware for $21.00 per share that included a 3% break-up fee. Thoma Bravo also submitted an equity commitment letter from Thoma Bravo Fund X, L.P. for the entire purchase price. Representatives of William Blair sent the revised bid to members of the executive committee early in the morning on August 23, 2012. On August 24, 2012, SB1 had further conversations with representatives of William Blair, informing them that it was not prepared to provide a proposal at a specific price at that point, that it was more interested in certain elements of Mediware’s businesses, and that it likely valued Mediware below $20.00 per share, although it would like to continue to participate in the process. At an August 24, 2012 meeting of the executive committee, with Mr. Mann in attendance and participation from representatives of William Blair, the parties discussed the conversations with SB1 and the revised bid from Thoma Bravo.A review of the revised Thoma Bravo terms included a share price of $21.00 per share, a termination fee equal to 3% of the merger consideration, a “fiduciary out” provision allowing the board of directors to entertain superior proposals from other potential buyers, but not allowing Mediware to actively solicit a superior proposal, the elimination of any financing contingency, and a voting agreement with “fiduciary out” provisions so that it in no way would interfere with any fiduciary duties of the directors. Representatives of William Blair discussed, among other things, the premium to the closing share price, the premium to the last five year's high stock price, the premium over enterprise value, and the premium to the last five year's high enterprise value, in each case at that time. The executive committee believed that this offer did not necessarily represent adequate value for Mediware and its shareholders. The executive committee and Mr. Mann agreed to directly contact SB1 to follow up on its prior conversation with representatives of William Blair. The executive committee also discussed valuation and that $22.00 per share, which also represented a substantial premium over current and historical market prices, should be seriously considered given various uncertainties and the potential for a tax law change at the end of 2012. At an August 26, 2012 meeting of the executive committee, the executive committee discussed its further analysis of the financial information of Mediware, as well as financial information of certain selected public companies, and the results of Mr. Nordlicht’s multiple conversations with representatives of William Blair. The executive committee determined that, based on its analyses to date and various discussions with Mediware’s advisors, including William Blair and legal counsel, a revised bid of $22.00 per share (accompanied by certain terms and conditions) would maximize shareholder value. The executive committee considered the substantial premium over current and historical market prices, the substantial premium over the enterprise value of Mediware, the elimination of a financing contingency, the size of the termination fee and a reverse termination fee, and the likelihood of completing the transaction as a general matter and prior to the end of 2012. Later that day, Mr. Nordlicht contacted representatives of William Blair to convey the determination to convey a counteroffer to Thoma Bravo of $22.00 per share with certain terms and conditions, which were subsequently relayed to Thoma Bravo. At an August 27, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed the conversations Mr. Nordlicht had with representatives of William Blair, as well as the August 24, 2012 discussion that representatives of William Blair had with the chief executive officer of SB1. The executive committee reviewed Thoma Bravo’s latest offer of $21.00 per share, still believing it did not reflect full value for Mediware or its shareholders. The executive committee determined to reaffirm to Thoma Bravo that at $22.00 per share and subject to negotiating definitive transaction documents, the executive committee would recommend the transaction to the board of directors. On August 27, 2012, Mr. Nordlicht spoke with representatives of Thoma Bravo, indicating that the executive committee would be prepared to recommend for approval to the board of directors an offer of $22.00 per share, subject to a mutually agreeable definitive merger agreement and, if no agreement is reached, Mediware would continue to run its business as an independent entity and continue to review other approaches to maximizing shareholder value. On August 27, 2012, representatives of William Blair informed Mr. Nordlicht that Thoma Bravo had requested a conference call with Mediware management to further discuss certain diligence topics. 26 On August 27, 2012, Mr. Auriana spoke with the chief executive officer of SB1, who reiterated to Mr. Auriana that it was not prepared to provide a proposal at a specific price per share at that point, that it was more interested in certain elements of Mediware’s businesses, and that it likely valued the company below $20.00 per share. On August 28, 2012, Messrs. Mann, Watkins and Weber spoke with representatives of Thoma Bravo, providing information concerning certain diligence matters. On August 29, 2012, SB1’s chief executive officer reiterated that it was not prepared to provide a proposal at a specific price per share at that point, that it was more interested in certain elements of Mediware’s businesses, and that it likely valued the company below $20.00 per share.The executive committee determined to call off discussions with SB1. On August 29, 2012, representatives of William Blair updated Mr. Nordlicht about the conversation between Mr. Mann and Thoma Bravo and that some follow-up diligence information was requested by Thoma Bravo and provided to them. On August 29, 2012, representatives of Thoma Bravo spoke with representatives of William Blair and indicated Thoma Bravo would be prepared to make an offer at $22.00 per share if the exclusivity period could be extended from the previously proposed seven days to 17 days. Representatives of William Blair then related this proposal to Mr. Nordlicht.Mr. Nordlicht conferred with Mr. Auriana and they both considered the proposal likely acceptable.Mr. Nordlicht informed representatives of William Blair that it was likely acceptable, subject to reviewing the full proposal in writing.Later that evening, Mr. Nordlicht received a revised bid from Thoma Bravo reflecting a per share price of $22.00 and an exclusivity period through September 17, 2012. The revised bid was forwarded to Herrick, Feinstein LLP, the executive committee, and Messrs. Mann and Weber for review that evening. At an August 30, 2012 meeting of the executive committee, with Mr. Mann also in attendance, the executive committee discussed the events of the prior few days, and the terms of the revised bid were reviewed. Among the factors reviewed and considered were the substantial premium over current and historical market prices, the substantial premium over the enterprise value of Mediware, the elimination of a financing contingency, the 3% termination fee, and the likelihood of completion of the transaction as a general matter and prior to the end of 2012. The executive committee then decided to recommend to the board of directors that Mediware enter into exclusivity with Thoma Bravo. At an August 30, 2012 meeting of the board of directors, with Mr. Weber and Mr. Watkins also in attendance, the executive committee recommended to the full board, and the full board of directors approved, entering into exclusivity with Thoma Bravo to sell Mediware for $22.00 per share and subject to certain previously agreed terms, and to negotiate exclusively with Thoma Bravo for a period of 17 days. The closing price of our common stock on August 30, 2012 was $14.60 per share. Between August 30, 2012 and September 11, 2012, Thoma Bravo completed its due diligence and the parties exchanged multiple drafts of the proposed merger agreement and related documents and negotiated and finalized their terms. During this process the executive committee received updates and provided guidance on the issues under discussion, including the amount of the reverse termination fee and other deal protection provisions, the proposed voting agreement to be executed by the directors and certain of the executive officers, Sponsor guaranties and commitments, and conditions to close, among other issues. Starting approximately 3:30 p.m., eastern time, on September 11, 2012, Mr. Nordlicht had a telephonic discussion with a representative of Thoma Bravo to negotiate final open terms, specifically the size of the reverse termination fee and certain thresholds for determining whether the board of directors of Mediware could evaluate a superior proposal by a third party after execution of definitive agreements.Agreement was then reached on the open terms before 5:00 p.m. eastern time. At a September 11, 2012 meeting of the board of directors held at 5:00 p.m. eastern time, with Mr. Weber and Mr. Watkins and representatives of William Blair and Herrick, Feinstein LLP also in attendance, Mr. Nordlicht reviewed and described what had occurred and the board of directors discussed the proposed merger and reviewed the sale process. Representatives of William Blairreviewed their financial analysis of the merger consideration to be received pursuant to the merger agreement and delivered its opinion, as of that date and based on and subject to the assumptions, qualifications, limitations and other matters described in the opinion, as to the fairness, from a financial point of view, of the merger consideration to be received by the holders of our common stock (other than our wholly-owned subsidiaries, Parent, Merger Sub, or any subsidiary of Parent) to such holders. The full text of the written opinion is attached to this proxy as Annex B. Herrick, Feinstein LLP then provided the board of directors with an overview of their fiduciary duties related to the merger, reminding the board of Herrick’s presentation to that effect on June 22, 2012, and summarized the terms of the merger agreement and related agreements that had been negotiated with Thoma Bravo. After discussion, the board of directors voted unanimously to approve the merger agreement and the merger with Thoma Bravo and to recommend that our shareholders vote to adopt and approve the merger agreement and approve the merger. 27 Following the board meeting, Mediware and Parent and Merger Sub entered into the merger agreement and our directors and certain of our executive officers signed the voting agreements and, on September 12, 2012, Mediware issued a press release announcing the execution of the merger agreement. Recommendation of Our Board of Directors; Reasons for the Merger At the special meeting of our board of directors held on September11, 2012, the executive committee recommended that our board of directors approve the merger agreement and the merger and our board of directors determined that the merger is fair to, and in the best interests of, Mediware and its shareholders and unanimously approved the merger agreement and the merger. Accordingly, our board of directors unanimously recommends that our shareholders vote “FOR” adoption and approval of the merger agreement and approval of the merger. In evaluating the proposed merger, the executive committee and our board of directors consulted with management and outside legal and financial advisors.In reaching its decision to approve the merger agreement and the merger, and to recommend that our shareholders vote to adopt and approve the merger agreement and approve the merger, the board of directors considered a number of factors weighing in favor of the merger, including the following: · the merger consideration of $22.00 per share and the fact that the merger consideration represents premiums of approximately 40% over the closing share price on the day prior to our announcement of the merger agreement, of approximately 50% over the average closing share price during the week prior to our announcement of the merger agreement, of approximately 57% over the average closing share price during the month prior to our announcement of the merger agreement, of approximately 52% over the average closing share price during the 60 days prior to our announcement of the merger agreement and of approximately 58% over the average closing share price during the week prior to our announcement of the merger agreement; · the oral opinion of William Blair on September 11, 2012 to our board of directors (subsequently confirmed in writing) as to the fairness, from a financial point of view, to our shareholders (other than our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) of the merger consideration to be received by those holders of our common stock, as more fully described below under the caption “Opinion of William Blair, Financial Advisor to the Board of Directors”; · the fact that Parent has received an equity commitment letter from the Sponsor, to provide equity financing in an aggregate amount sufficient to fully finance the merger consideration, payments in respect of Company options and restricted stock and related fees and expenses upon consummation.In addition, the Sponsor has guaranteed to us Parent’s obligation under the merger agreement to pay a termination fee of $10,000,000 in certain circumstances; · the fact that the merger consideration is all cash and provides certainty of value to our shareholders as compared to a transaction that would involve stock as part or all of the consideration; · the fact that the merger is not subject to a financing condition; · the fact that Thoma Bravo increased the price it was willing to pay during the sale process by 16% over its August 16, 2012 offer; · the likelihood that Thoma Bravo would close the transaction on the terms set forth in the merger agreement; 28 · the overall terms of the proposed transaction; · the fact that Thoma Bravo did not negotiate terms of employment, including any compensation arrangements or equity participation in the surviving corporation, with our management for the period after the merger closes; · the regular evaluation of strategic alternatives by our board of directors and our board’s familiarity with our business, operations, financial condition, general industry, economic, and market conditions, including the risks and uncertainties in our business, in each case on a historical, current, and prospective basis; · the likelihood of completion of the merger as a general matter; · the likelihood of completion of the merger prior to the end of 2012, following which a new tax on investment income and an increase in capital gains tax rates are currently scheduled to become effective; · the strategic alternative process conducted by Mediware and the possible alternatives to the merger (including the possibility of continuing to operate Mediware as an independent company), the range of possible benefits to our shareholders of such alternatives relative to Mediware’s prospects as an independent company, and the timing and likelihood of accomplishing the goals of any such alternatives; and · the fact that William Blair assisted our board of directors as its financial advisor in its process of exploring strategic alternatives. Our board of directors and the executive committee of the board also considered potential risks and negative factors relating to the merger, including the following: · the fact that after the merger our current shareholders will no longer participate in the opportunity for future earnings and growth of Mediware and will cease to benefit from any future increases in the value of Mediware; · the risks and costs to Mediware if the merger does not close, including the diversion of management and employee attention, potential employee attrition, the potential effect on business and customer relationships, and the transaction costs that will be incurred even if the merger is not consummated; · the fact that the all-cash price will be taxable to our shareholders; · the restrictions in the merger agreement on the conduct of our business prior to the consummation of the merger, requiring us to conduct our business in the ordinary course of business, subject to certain specific exceptions, which may delay or prevent us from undertaking business opportunities that may arise pending the consummation of the merger; · the provision in the merger agreement requiring Mediware to pay a termination fee of $5,769,000 or to reimburse Parent’s transaction expenses in an amount of up to $2,000,000 if the merger agreement is terminated under certain circumstances; · the fact that the merger agreement prevents us from actively soliciting other acquisition proposals; and · the fact that certain of our officers and directors have certain interests in the merger that are in addition to their interests as shareholders, which has the potential to influence their views and actions in connection with the merger proposal. 29 The foregoing discussion addresses the material factors considered by our board of directors in its consideration of the merger agreement and the merger, but is not exhaustive and does not present all of the factors considered by our board of directors.In light of the number and variety of factors and the amount of information considered, our board of directors did not find it practicable to quantify, rank, or otherwise assign relative weights to the specific factors considered in reaching its determination.Individual members of our board of directors may have given different weights to different factors.The determination to approve the merger agreement and the merger was made after consideration of all of the relevant factors as a whole, and our board of directors based its ultimate decisions to approve the merger agreement and the merger on its business judgment that the potential risks and other negative aspects of the merger did not outweigh the benefits of the merger to our shareholders. Opinion of William Blair, Financial Advisor to the Board of Directors William Blair was retained to act as the financial advisor to the Mediware board of directors to render certain investment banking services in connection with a potential business combination of Mediware with a to-be-determined party. In particular, the Mediware board of directors requested the opinion of William Blair as to the fairness, from a financial point of view, to the holders of the outstanding shares of Mediware common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) of the $22.00 per share in cash, referred to herein as the merger consideration, to be received by such holders in the merger pursuant to the merger agreement among Parent, Merger Sub, and Mediware. On September 11, 2012, William Blair delivered its opinion to the Mediware board of directors, subsequently confirmed in writing, as of that date and based upon and subject to the assumptions, qualifications and limitations stated in its opinion, as to the fairness, from a financial point of view, to the holders of Mediware common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) of the merger consideration to be received by such holders in the merger pursuant to the merger agreement. William Blair provided its opinion for the information and assistance of the Mediware board of directors in connection with its consideration of the merger. William Blair’s opinion was one of many factors taken into account by the Mediware board of directors in making its determination to approve the merger agreement and the merger. The terms of the merger agreement and the amount and form of the merger consideration, however, were determined through negotiations between Mediware and Parent and were approved by the Mediware board of directors. The opinion described above was reviewed and approved by William Blair’s fairness opinion committee. William Blair has consented to the inclusion in this proxy statement of its opinion and the description of its opinion appearing under this subheading “Opinion of William Blair, Financial Advisor to the Board of Directors.”William Blair did not recommend any specific consideration to the board of directors of Mediware or that any specific consideration constituted the only appropriate consideration for the merger. The full text of William Blair’s opinion, dated September 11, 2012, is attached as Annex B to this proxy statement and incorporated into this proxy statement by reference. You are urged to read the opinion carefully and in its entirety to learn about the assumptions made, procedures followed, matters considered and limits on the scope of the review undertaken by William Blair in rendering its opinion. William Blair’s opinion was directed to the Mediware board of directors for its benefit and use in evaluating the fairness of the merger consideration to the holders of Mediware common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) and relates only to the fairness, as of the date of the opinion and from a financial point of view, of the consideration to be received by such holders in the merger pursuant to the merger agreement. The opinion does not address any other aspect of the merger or any related transaction and does not constitute a recommendation to any shareholder as to how that shareholder should vote or act with respect to the merger agreement or the merger. William Blair did not address the merits of the underlying decision by Mediware to engage in the merger. The following summary of William Blair’s opinion is qualified in its entirety by reference to the full text of the opinion. 30 In connection with William Blair’s review of the merger and the preparation of William Blair’s opinion, William Blair, among other things, examined: • the draft of the merger agreement dated September 10, 2012, which we refer to in this section as the draft agreement; • certain audited historical financial statements of Mediware for the three years ended June 30, 2010 through 2012; • certain internal business, operating and financial information and projected financial information of Mediware prepared by the senior management of Mediware, which we refer to as the projected financial information; • information regarding publicly available financial terms of certain other business combinations William Blair deemed relevant; • the financial position and operating results of Mediware compared with those of certain other publicly traded companies William Blair deemed relevant; • then current and historical market prices and trading volumes of Mediware’s common stock; and • certain other publicly available information regarding Mediware and the industry in which it operates. William Blair also held discussions with members of the senior management of Mediware to discuss the foregoing, considered other matters which William Blair deemed relevant to its inquiry and took into account those accepted financial and investment banking procedures and considerations as William Blair deemed relevant. In connection with its engagement, William Blair was requested to approach, and William Blair held discussions with, third parties to solicit indications of interest in a possible acquisition of Mediware. In rendering its opinion, William Blair assumed and relied, without independent verification, upon the accuracy and completeness of all the information examined by or otherwise reviewed or discussed with William Blair for purposes of its opinion, including, without limitation, the projected financial information provided by the senior management of Mediware. See the section entitled “Projected Financial Information of Mediware” beginning on page 38. William Blair did not make or obtain an independent valuation or appraisal of the assets, liabilities or solvency of Mediware. William Blair was advised by the senior management of Mediware that the projected financial information had been reasonably prepared in good faith on bases reflecting the then currently best available estimates and judgments of the senior management of Mediware. In that regard, William Blair assumed, with the consent of Mediware, that: (i) the projected financial information would be achieved in the amounts and at the times contemplated thereby and (ii) all material assets and liabilities (contingent or otherwise) of Mediware were as set forth in Mediware’s financial statements or other information made available to William Blair. William Blair expressed no opinion with respect to the projected financial information or the estimates and judgments on which they were based. William Blair did not consider and expressed no opinion as to the amount or nature of the compensation to any of the officers, directors or employees (or any class of such persons) of Mediware relative to the merger consideration to be paid for each share of Mediware common stock. William Blair’s opinion did not address the relative merits of the merger as compared to any alternative business strategies that might have existed for Mediware or the effect of any other transaction in which Mediware might have engaged. William Blair’s opinion was based upon economic, market, financial and other conditions existing on, and other information disclosed to William Blair as of, the date of its opinion. Although subsequent developments may affect William Blair’s opinion, William Blair does not have any obligation to update, revise or reaffirm its opinion. William Blair is a financial advisor only and relied upon, without independent verification, the assessment of Mediware and its counsel and accountants as to all legal, accounting and regulatory matters,and assumed that all such advice was correct. William Blair further assumed that the merger would be consummated on the terms described in the merger agreement, without any waiver, modification or amendment of any material terms or conditions by Mediware. In addition, William Blair relied upon and assumed, without independent verification, that the final form of the merger agreement would not differ in any respect from the draft agreement. William Blair’s investment banking services and its opinion were provided for the use and benefit of the Mediware board of directors in connection with its consideration of the merger. William Blair’s opinion was limited to the fairness, from a financial point of view, to the holders of Mediware common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) of the merger consideration to be received by such holders in the merger pursuant to the draft agreement and William Blair did not address the merits of the underlying decision by Mediware to engage in the merger and its opinion did not constitute a recommendation to the Mediware board of directors, any shareholder or any other person as to how such person should vote or act with respect to the merger. It is understood that William Blair’s opinion may not be disclosed or otherwise referred to without William Blair’s prior written consent, except that William Blair’s opinion may be included in its entirety in this proxy statement. 31 The following is a summary of the material financial analyses performed and material factors considered by William Blair to arrive at its opinion. William Blair performed certain procedures, including each of the financial analyses described below, and reviewed with our board of directors the assumptions upon which such analyses were based, as well as other factors. Although the summary does not purport to describe all of the analyses performed or factors considered by William Blair in this regard, it does set forth those considered by William Blair to be material in arriving at its opinion. The order of the summaries of analyses described does not represent the relative importance or weight given to those analyses by William Blair. Selected Public Company Analysis.William Blair reviewed and compared certain financial information relating to Mediware to corresponding financial information, ratios and public market multiples for certain other publicly traded companies William Blair deemed relevant. The purpose of this analysis was to provide a comparison of the respective valuations of certain companies that operate in similar lines of business or industry and under similar business and financial conditions as Mediware and the merger. Although none of the selected companies is directly comparable to Mediware, William Blair, using its professional judgment and experience, determined that such companies were the most appropriate for purposes of this analysis based on certain criteria that William Blair considered to be appropriate in light of the applicable facts and circumstances. Such criteria included, but was not limited to, the fact that, like Mediware, the other companies were companies in the United States that provide healthcare provider-focused software and were publicly traded, and certain of their operating and financial characteristics, such as their market capitalizations being between $25 million and $2 billion, that William Blair considered similar to the operating and financial characteristics of Mediware. While there may have been other companies that operate in similar industries to Mediware or have a similar line of business or similar financial or operating characteristics to Mediware, William Blair did not specifically identify any other companies for this purpose. Among the information William Blair considered was Mediware’s audited revenue, its internal financial projections of its earnings before interest, taxes, depreciation and amortization (referred to as EBITDA), its internal financial projections of its EBITDA less capitalized expenditures and capitalized software (referred to as EBITDA-CapEx-CapSoft) and its earnings per share (commonly referred to as EPS) for the latest twelve months (commonly referred to as LTM) ended June 30, 2012 and for the calendar year ending December 31, 2012.For each selected public company, William Blair considered the enterprise value and defined enterprise value as the company’s market capitalization calculated on a fully-diluted basis as of September 10, 2012 plus preferred equity and total debt, less cash and cash equivalents, as a multiple of revenue, EBITDA, EBITDA-CapEx-CapSoft and stock price of common equity as a multiple of EPS for each company for the LTM period for which results were publicly available and for the estimates for calendar year ending December 31, 2012. These multiples are commonly used by professionals in connection with financial analysis of companies that provide healthcare provider-focused software. The operating results and the corresponding derived multiples for each of the selected public companies were based on each company’s most recent available publicly disclosed financial information, closing share prices as of September 10, 2012 and consensus Wall Street analysts’ EPS estimates for the LTM and calendar year 2012. William Blair similarly adjusted the historical results of the selected public companies, where appropriate and publicly disclosed, to eliminate the impact of non-recurring items included in their financial information. William Blair did not have access to internal forecasts for any of the selected public companies other than Mediware. The selected companies and their corresponding derived multiples are set forth on the following table. 32 Derived Multiples Selected Company Enterprise Value / LTM Revenue Enterprise Value / CY2012E Revenue Enterprise Value / LTM EBITDA Enterprise Value / CY2012E EBITDA Enterprise Value / LTM EBITDA - CapEx - CapSoft Enterprise Value / CY2012E EBITDA - CapEx - CapSoft Equity (1) Value / LTM EPS Equity (1) Value / CY 2012E EPS Allscripts Healthcare Solutions, Inc. 1.54x 1.53x 7.0x 7.8x 11.0x 14.2x 23.1x 14.5x Computer Programs and Systems, Inc. 3.22x 2.96x 13.0x 11.4x 17.9x 12.2x 22.1x 19.1x MedAssets, Inc. 3.30x 3.22x 10.4x 10.1x 15.2x 14.0x NMF 16.1x Merge Healthcare Incorporated 2.16x 2.11x 10.0x 9.9x 10.7x 11.1x NMF 31.0x Omnicell Inc. 1.67x 1.43x 11.0x 9.4x 14.9x 12.2x 35.7x 18.6x Quality Systems, Inc. 2.23x 2.12x 7.4x 8.1x 9.2x 10.5x 15.6x 17.2x NMF is short for not meaningful figure. William Blair then derived the multiples implied for Mediware based on the terms of the merger and compared these multiples to the range of trading multiples for the selected public companies. Information regarding the multiples from William Blair’s analysis of selected publicly traded companies is set forth in the following table. Implied by the Selected Public Company Valuation Multiples Multiple Merger Mean Median Minimum Maximum Enterprise Value/LTM Revenue x x x x x Enterprise Value/CY2012E Revenue x x x x x Enterprise Value/LTM EBITDA x x x x x Enterprise Value/CY2012E EBITDA x x x x x Enterprise Value/LTM EBITDA-CapEx-CapSoft x x x x x Enterprise Value/CY2012E EBITDA-CapEx-CapSoft x x x x x Equity Value/LTM EPS x x x x x Equity Value/CY2012E EPS x x x x x Although William Blair compared the trading multiples of the selected public companies to those implied for Mediware, none of the selected public companies is identical to Mediware. Accordingly, any analysis of the selected publicly-traded companies necessarily would involve complex considerations and judgments concerning the differences in financial and operating characteristics and other factors that would necessarily affect the analysis of trading multiples of the selected publicly traded companies. Mediware’s board of directors noted that, as indicated in the chart above, the multiples implied by the merger fall within the range of multiples for each financial metric derived from the selected public company analysis, with the exception of CY2012E EBITDA which falls below the applicable range. Notwithstanding the foregoing, while the selected public company analysis is one of the factors used in determining the fairness of the merger consideration to be received, William Blair did not consider the selected public company analysis alone in making its final assessment of fairness. Instead, it was considered in conjunction with the other analyses described in this proxy statement, all of which were carefully considered in William Blair’s assessment and no particular analysis was given any greater or lesser weight or significance relative to the other analyses. William Blair believes that considering the selected public company analysis individually, without considering all of William Blair’s analyses as a whole, would create an incomplete view of the process underlying its opinion. Selected M&A Transactions Analysis.William Blair performed an analysis of 12 selected business combinations completed since 2008. The purpose of this analysis was to provide an overview of the consideration paid by acquirers in recent comparable transactions involving the acquisition of companies within Mediware’s industry. William Blair’s analysis was based solely on publicly available information regarding such transactions. The selected transactions were not intended to be representative of the entire range of possible transactions in the healthcare focused software and information technology enabled services industry because complete information relating to such entire range of transactions is not always publicly available. While none of the companies that participated in the selected transactions are directly comparable to Mediware, William Blair, using its professional judgment and experience, deemed such transactions relevant after analyzing them in connection with certain criteria that William Blair considered to be appropriate in light of the applicable facts and circumstances. Such criteria included, but was not limited to, the fact that the selected transactions involved companies in the United States that provided healthcare focused software and information technology enabled services, and the respective enterprise values of the target companies being between $25 million and $500 million in such transactions that William Blair considered similar to the industry, operating and financial characteristics of Mediware. No specific numeric or other similar criteria were used to select the selected transactions, and all criteria were evaluated in their entirety without application of definitive qualifications or limitations to individual criteria. As a result, a transaction involving the acquisition of a significantly larger or smaller company operating in a line of business and under business and financial conditions similar, in whole or in part, to Mediware’s may have been included, while a transaction involving the acquisition of a similarly sized company with less similar lines of business and operating under different business and financial conditions may have been excluded. The transactions examined were (identified by target / acquirer and month and year of announcement): 33 • eResearch Technology Inc./Genstar Capital, LLC (April 2012); • Transcend Services, Inc./Nuance Communication, Inc. (March 2012); • Nighthawk Radiology Holdings, Inc./Virtual Radiologic Corp. (September 2010); • A.D.A.M., Inc./Ebix, Inc. (August 2010); • Virtual Radiologic Corporation/Providence Equity Partners, LLC (May 2010); • Symyx Technologies, Inc./Accelrys, Inc. (April 2010); • AMICAS, Inc./Merge Healthcare Incorporated (January 2010) • Quadramed, Inc./Francisco Partners (December 2009); • Emageon Inc./AMICAS, Inc. (February 2009); • MedQuist Inc./cBaySystems Holdings (May 2008); • CMS, Inc./Elekta AB (January 2008); and • First Consulting Group, Inc./Computer Sciences Corporation (November 2007). William Blair reviewed the consideration paid in the selected transactions in terms of the enterprise value of the target in these transactions as a multiple of revenue, EBITDA and EBITDA-CapEx-CapSoft of the target for the LTM prior to the announcement of the applicable transaction. These multiples are commonly used by professionals in connection with financial analysis of transactions similar to the merger involving target companies that provide healthcare focused software and information technology enabled services. William Blair compared the resulting ranges of transaction multiples of revenue, EBITDA and EBITDA-CapEx-CapSoft for the selected transactions to the implied transaction multiples for Mediware derived using June 30, 2012 LTM revenue, EBITDA and EBITDA-CapEx-CapSoft based on the merger consideration in the merger. William Blair similarly adjusted the historical results of the acquired companies, where appropriate and publicly disclosed, to eliminate the impact of non-recurring items included in their financial information. Information regarding the multiples from William Blair’s analysis of the selected transactions is set forth in the following tables: Announced Target Enterprise Value Enterprise Value/ LTM Revenue Enterprise Value/ LTM EBITDA Enterprise Value/LTM EBITDA - CapEx - CapSoft eResearch Technology Inc. $ 376.7 million 2.04x 7.7x 25.1x Transcend Services, Inc. $ 324.3 million 2.59x 11.8x 14.3x A.D.A.M., Inc. $ 77.5 million 2.78x 9.2x 11.7x Nighthawk Radiology Holdings, Inc. $ 197.9 million 1.26x 7.0x 8.9x Virtual Radiologic Corporation $ 241.7 million 1.96x 9.8x 14.1x Symyx Technologies, Inc. $ 142.3 million 0.94x 5.3x 6.3x AMICAS, Inc. $ 219.4 million 2.46x NMF NMF Quadramed, Inc. $ 110.1 million 0.76x 7.7x 8.7x Emageon Inc. $ 25.6 million 0.37x NMF NMF Medquist Inc. $ 260.3 million 0.78x NMF NMF CMS, Inc. $ 75.0 million 1.45x Not Disclosed Not Disclosed First Consulting Group, Inc. $ 275.3 million 1.17x 10.5x 12.8x 34 Implied by the Selected Transaction Valuation Multiples Multiple Merger Mean Median Minimum Maximum Enterprise Value/LTM Revenue 2.32x 1.55x 1.35x 0.37x 2.78x Enterprise Value/LTM EBITDA 8.1x 8.6x 8.5x 5.3x 11.8x Enterprise Value/LTM EBITDA-CapEx-CapSoft 12.8x 12.7x 12.2x 6.3x 25.1x Although William Blair analyzed the multiples implied by the selected transactions and compared them to the implied transaction multiples of Mediware, none of these transactions or associated companies is identical to the merger or Mediware. Accordingly, any analysis of the selected transactions necessarily would involve complex considerations and judgments concerning the differences in financial and operating characteristics, parties involved and terms of their transactions and other factors that would necessarily affect the implied value of Mediware in the merger versus the values of the companies in the selected transactions. Mediware’s board of directors noted that, as indicated in the chart above, the multiple implied by the merger is within the range of multiples derived from the selected transactions analysis. Notwithstanding the foregoing, while the selected transactions analysis is one of the factors used in determining the fairness of the merger consideration to be received, William Blair did not consider the selected transactions analysis alone in making its final assessment of fairness. Instead, it was considered in conjunction with the other analyses described in this proxy statement, all of which were carefully considered in William Blair’s assessment and no particular analysis was given any greater or lesser weight or significance relative to the other analyses. William Blair believes that considering the selected transactions analysis individually, without considering all of William Blair’s analyses as a whole, would create an incomplete view of the process underlying its opinion. Discounted Cash Flow Analysis.William Blair utilized information included in the projected financial information to perform a discounted cash flow analysis of the projected future cash flows of Mediware for the period commencing October 1, 2012 and ending June 30, 2015. The purpose of this analysis was to calculate the estimated present value of the unlevered, after tax free cash flows of Mediware. Using discounted cash flow methodology, William Blair calculated the present values of the projected free cash flows for Mediware. In this analysis the unlevered, after-tax free cash flows for Mediware from the period commencing October 1, 2012 and ending June 30, 2015 were defined as operating income less taxes, capital expenditures, capitalized software and changes in net working capital. William Blair calculated the assumed terminal value of Mediware at July1, 2015 by (i) multiplying projected adjusted EBITDA in the fiscal year ending June30, 2015 by multiples ranging from 7.0x to 9.0x and (ii) utilizing perpetuity growth rates ranging from 2% to 4% of cash flow for the future periods after the fiscal year ended June30, 2015. William Blair noted that the assumed terminal EBITDA exit multiple range was based on the multiples implied by the merger, the range of multiples from the selected public company trading analysisand the range of multiples from the selected M&A transactions analysis shown above. William Blair selected the range of perpetuity growth rates based on Mediware’s forecasted free cash flows.To discount the projected free cash flows and assumed terminal value to present value, William Blair used discount rates ranging from 13% to 16%. The discount rates were selected by William Blair based on Mediware’s weighted average cost of capital analysis applying the capital asset pricing model. William Blair aggregated (i) the present value of the free cash flows over the applicable forecast period with (ii) the present value of the range of terminal values. The aggregate present value of these items represented the enterprise value range. William Blair then derived a range of fully-diluted equity values per share by subtracting the net debt of Mediware (which was adjusted for the purchase price for the recently completed Strategic Healthcare Group, LLC acquisition) from the resulting enterprise value range and dividing the resulting equity value by the total fully-diluted shares of Mediware outstanding as of September 4, 2012, which was approximately 8.7 million shares. This analysis indicated an implied per share equity reference range of $16.53 to $32.25, based on a range of terminal values derived by multiples of adjusted EBITDA and perpetuity growth rates, as compared to the merger consideration of $22.00 per share. Mediware’s board of directors noted that, as indicated above, the merger consideration falls within the per share equity reference range implied by the discounted cash flow analysis. Notwithstanding the foregoing, while the discounted cash flow analysis is one of the factors used in determining the fairness of the merger consideration to be received, William Blair did not consider the discounted cash flow analysis alone in making its final assessment of fairness. Instead, it was considered in conjunction with the other analyses described in this proxy statement, all of which were carefully considered in William Blair’s assessment and no particular analysis was given any greater or lesser weight or significance relative to the other analyses. William Blair believes that considering the discounted cash flow analysis individually, without considering all of William Blair’s analyses as a whole, would create an incomplete view of the process underlying its opinion. 35 Leveraged Acquisition Analysis.Based on the projected financial information provided by the senior management of Mediware for fiscal years 2013 through 2015, William Blair performed a leveraged acquisition analysis to determine, based on Mediware’s ability to service a given level of debt using its projected future earnings stream and corresponding cash flows, an estimate of a theoretical purchase price that could be paid by a hypothetical financial sponsor in an acquisition of Mediware, assuming such transaction was financed on customary market terms and assuming that such financial buyer will seek to realize a return on its investment in 2015. Estimated exit values were calculated by multiplying projected adjusted EBITDA in the fiscal year ending June30, 2015 by multiples ranging from 7.0x to 9.0x, which exit value multiples were determined based on William Blair’s experience and professional judgment from the multiples implied by the merger, the range of multiples from the selected public company trading analysis and the range of multiples from the selected M&A transactions analysis shown above. William Blair then derived a range of theoretical purchase prices based on assumed required internal rates of return for a buyer between 22.5% and 32.5%, which range of percentages was, in William Blair’s professional judgment, generally reflective of the range of required internal rates of return commonly assumed when performing a leveraged acquisition analysis of this type. This analysis indicated an implied per share equity reference range of $21.15 to $26.70 as compared to the merger consideration of $22.00 per share. Mediware’s board of directors noted that, as indicated above, the merger consideration falls within the per share equity reference range implied by the leveraged acquisition analysis. Notwithstanding the foregoing, while the leveraged acquisition analysis is one of the factors used in determining the fairness of the merger consideration to be received, William Blair did not consider the leveraged acquisition analysis alone in making its final assessment of fairness. Instead, it was considered in conjunction with the other analyses described in this proxy statement, all of which were carefully considered in William Blair’s assessment and no particular analysis was given any greater or lesser weight or significance relative to the other analyses. William Blair believes that considering the leveraged acquisition analysis individually, without considering all of William Blair’s analyses as a whole, would create an incomplete view of the process underlying its opinion. Premiums Paid Analysis.William Blair reviewed data from 188 acquisitions of publicly traded domestic companies announced since January 1, 2010 and with enterprise values between $75 million and $500 million in which 100% of the target’s equity was acquired. The purpose of this analysis was to provide an overview of the premiums paid by acquirers — that is, the amount by which the per-share consideration exceeded the target’s pre-announcement share price — in other recent transactions. Using its professional judgment and experience and pursuant to industry standards, William Blair chose this measurement for analysis to compare the premium represented by the merger consideration relative to a premiums paid in change of control transactions generally. None of these transactions or associated companies is identical to the merger or Mediware. Accordingly, any analysis of the selected transactions necessarily involved complex considerations and judgments concerning the differences in financial and operating characteristics, parties involved and terms of their transactions and other factors that would necessarily affect the implied value of Mediware in the merger versus the values of the companies in the selected transactions. Specifically, William Blair analyzed the acquisition price per share as a premium to the closing share price one day, one week, one month, 60 days and 90 days prior to the announcement of the transaction, for all 188 transactions. William Blair compared the range of resulting per share stock price premiums for the reviewed transactions to the premiums implied by the merger based on Mediware’s common stock price one day, one week, one month, 60 days and 90 days prior to an assumed announcement date of the merger of September 11, 2012. Information regarding the premiums from William Blair’s analysis of these selected transactions is set forth in the following table: 36 Implied Premium per Share in the Premium Paid Percentage Data by Percentile Premium Period before Announcement Merger 10th 20th 30th 40th 50th 60th 70th 80th 90th 1 Day % 1 Week % 1 Month % 60 Days % 90 Days % While the premiums paid analysis is one of the factors used in determining the fairness of the merger consideration to be received, William Blair did not consider the premiums paid analyses alone in making its final assessment of fairness. Instead, they were considered in conjunction with the other analyses described in this proxy statement, all of which were carefully considered in William Blair’s assessment and no particular analysis was given any greater or lesser weight or significance relative to the other analyses. William Blair believes that considering the premiums paid analysis individually, without considering all of William Blair’s analyses as a whole, would create an incomplete view of the process underlying its opinion. General.This summary is not a complete description of the analysis performed by William Blair but contains the material elements of the analysis. The preparation of an opinion regarding fairness is a complex analytic process involving various determinations as to the most appropriate and relevant methods of financial analysis and the application of those methods to the particular circumstances, and, therefore, such an opinion is not readily susceptible to partial analysis or summary description. The preparation of an opinion regarding fairness does not involve a mathematical evaluation or weighing of the results of the individual analyses performed, but requires William Blair to exercise its professional judgment, based on its experience and expertise, in considering a wide variety of analyses taken as a whole. Each of the analyses conducted by William Blair was carried out in order to provide a different perspective on the financial terms of the merger and add to the total mix of information available. The analyses were prepared solely for the purpose of William Blair providing its opinion and do not purport to be appraisals or necessarily reflect the prices at which securities actually may be sold. William Blair did not form a conclusion as to whether any individual analysis, considered in isolation, supported or failed to support an opinion about the fairness to the holders of Mediware common stock (other than shares held in our treasury and shares owned by our wholly-owned subsidiaries, Parent, Merger Sub or any subsidiary of Parent) of the consideration to be received by those shareholders in the merger pursuant to the merger agreement. Rather, in reaching its conclusion, William Blair considered the results of the analyses in light of each other and ultimately reached its opinion based on the results of all analyses taken as a whole. William Blair did not place particular reliance or weight on any particular analysis, but instead concluded that its analyses, taken as a whole, supported its determination. Accordingly, notwithstanding the separate factors summarized above, William Blair believes that its analyses must be considered as a whole and that selecting portions of its analyses and the factors considered by it, without considering all analyses and factors, may create an incomplete view of the evaluation process underlying its opinion. No company or transaction used in the above analyses as a comparison is directly comparable to Mediware or the merger. In performing its analyses, William Blair made numerous assumptions with respect to industry performance, business and economic conditions and other matters. The analyses performed by William Blair are not necessarily indicative of future actual values and future results, which may be significantly more or less favorable than suggested by such analyses. William Blair has been engaged in the investment banking business since 1935. William Blair continually undertakes the valuation of investment securities in connection with public offerings, private placements, business combinations, estate and gift tax valuations and similar transactions. In the ordinary course of its business, William Blair may from time to time trade the publicly held securities of Mediware for its own account and for the accounts of its customers, and accordingly may at any time hold a long or short position in such securities. William Blair was familiar with Mediware, having provided certain investment banking services to Mediwarefrom 2007, for which William Blair was paid a customary retainer fee of $50,000. William Blair acted as the investment banker to the Mediware board of directors in connection with the merger and Mediware has agreed to pay William Blair for its services in connection with the merger a $300,000 fee payable upon delivery of William Blair’s opinion, and a transaction fee based on the transaction value as determinedin the engagement letter (against which will be credited any amount previously paid upon delivery of William Blair’s opinion) contingent upon successful completion of the merger.For illustrative purposes only, if calculated as of the date of this proxy statement, this contingent fee would be approximately $3,138,574, prior to deducting the $300,000 fee payable upon delivery of William Blair’s opinion. Mediware also has agreed to reimburse William Blair for its expenses and to indemnify William Blair against certain liabilities arising out of its engagement. As of the date of this proxy statement, William Blair does not have any current engagement with Parent, and no future engagement between William Blair and Parent is currently contemplated. 37 Projected Financial Information of Mediware We do not publicly disclose forecasts of future financial performance, earnings or other results and are especially wary of making projections for extended periods due to the unpredictability of the underlying assumptions and estimates.However, we prepared and provided to William Blair and potential acquirers projected financial information in connection with the evaluation of a possible transaction.The projections initially provided were prepared as of April 11, 2012.Some of these projections were updated on July 20, 2012 in connection with the completion of our budgeting process for fiscal 2013 and our expected acquisition of assets of Strategic Healthcare Group, LLC.The projections were developed to provide guidance, but not certainty, about the financial condition of our company if certain revenue and expense targets were achieved and events occurred. Below are summaries of the material projected financial information so provided.Certain projected financial information, namely EBITDA and free cash flow, are non-GAAP financial measures under SEC rules.Non-GAAP financial measures are not intended to be a substitute for any GAAP financial measures and, as calculated, may not be comparable to other similarly titled measures of the performance of other companies. We have therefore provided additional projected financial information that we do not believe to be material to enable the quantitative reconciliation of such financial measures that are required under SEC rules. The inclusion of this projected financial information should not be regarded as an admission or representation that any of the information is a reliable prediction of actual future events or results, and it should not be relied upon as such. We do not assume any responsibility for the accuracy of this information or make any representation to any shareholder about it, and we do not intend to update or otherwise revise the projected financial information to reflect circumstances existing after the date when made or to reflect the occurrence of future events, even in the event that any or all of the assumptions underlying them prove untrue. This projected financial information was not prepared with a view to public disclosure or complying with U.S. generally accepted accounting principles (“GAAP”), the published guidelines of the SEC regarding projections or the guidelines established by the American Institute of Certified Public Accountants for preparation and presentation of prospective financial information. Our independent registered public accounting firm has not examined, compiled or performed any procedures with respect to any of the projected financial information presented in this proxy statement, and it has not expressed any opinion or any other form of assurance of such information or the likelihood that the results may be achieved. Although presented with numerical specificity, the projected financial information is not fact and reflects numerous assumptions and estimates as to future events, and becomes subject to greater uncertainty with each successive year.The ultimate achievability of the projected financial information included herein is subject to numerous risks and uncertainties including but not limited to the risks and uncertainties described in our Annual Report on Form 10-K for the fiscal year ended June 30, 2012 and subsequent filings made with the SEC, as well as in this proxy statement under the heading “Cautionary Statement Regarding Forward-Looking Statements”.The projected financial information reflects numerous estimates and assumptions regarding industry performance, general business, economic, regulatory, market and financial conditions, as well as matters specific to our business. Many of these matters are beyond our control and the continuing uncertainty surrounding general economic conditions, changes in regulation and in the industry in which we operate create significant uncertainty around the information.In addition, the projected financial information does not take into account any circumstances or events occurring after the date of preparation, including the merger, our related costs and expenses and any impact that it may have on our business. 38 Initially projected financial information dated April 11, 2012: (All dollar amounts, except earnings per share, are in millions) Projected for the Fiscal Year Ended June 30, Operations Information: Revenue $ $ $ Cost of Goods & Services Gross Margin $ $ $ Operating Expenses Operating Income $ $ $ Net Income $ $ $ Earnings Per Share $ $ $ Additional Expense Information: Capital Expenditures $ $ $ Capitalized Software $ $ $ Non-GAAP Information: EBITDA(1) $ $ $ Free Cash Flow(2) $ $ $ (1) EBITDA is our projections of net income before interest, taxes, depreciation and amortization. (2) Free Cash Flow is our projections of operating income before depreciation and amortization, stock-based compensation expense and changes in net working capital less income taxes, capital expenditures and capitalized software. Reconciliation of Non-GAAP information: (All dollar amounts are in millions) Projected for the Fiscal Year Ended June 30, Reconciliation of EBITDA: Net Income $ $ $ Taxes Interest Expense, net ) ) ) Depreciation and Amortization EBITDA $ $ $ Reconciliation of Free Cash Flow: Operating Income $ $ $ Depreciation and Amortization Stock-based Compensation Expense Change in Net Working Capital ) Taxes ) ) ) Capital Expenditures ) ) ) Capitalized Software ) ) ) Free Cash Flow $ $ $ 39 Projected financial information updated July 20, 2012 in connection with the completion of our budgeting process for fiscal 2013 and our expected acquisition of assets of Strategic Healthcare Group, LLC: (All dollar amounts, except earnings per share, are in millions) Projected for the Fiscal Year Ended June 30, Operations Information: Revenue $ $ $ Cost of Goods & Services Gross Margin $ $ $ Operating Expenses Operating Income $ $ $ Net Income $ $ $ Earnings Per Share $ $ $ Additional Expense Information: Capital Expenditures $ $ $ Capitalized Software $ $ $ Non-GAAP Information EBITDA(1) $ $ $ (1) EBITDA is our projections of net income before interest, taxes, depreciation and amortization. Reconciliation of Non-GAAP information: (All dollar amounts are in millions) Prejected for the Fiscal Year Ended June 30, Reconciliation of EBITDA: Net Income $ $ $ Taxes Interest Expense, net ) ) Depreciation and Amortization EBITDA $ $ $ Our projected financial information dated July 20, 2012 did not include free cash flow, stock-based compensation expense, change in networking capital or taxes. Interests of Our Directors and Executive Officers in the Merger In considering the recommendations of our board of directors, you should be aware that certain of our directors and executive officers have interests in the transaction that are different from, or in addition to, the interests of our shareholders generally.These interests may present them with actual or potential conflicts of interest, and these interests are described below.The board of directors was aware of these potential conflicts of interest and considered them, among other matters, in reaching their decisions to adopt and approve the merger agreement and approve the merger and the recommendation that our shareholders vote in favor of adopting and approving the merger agreement and approving the merger. Employment Agreements We have employment agreements with each of Thomas K. Mann, our Chief Executive Officer and President; Robert C. Weber, our Senior Vice President, General Counsel, Chief Legal Officer and Secretary; Robert Watkins, our Chief Financial Officer; and Alan Wittmer, our Senior Vice President of Corporate Development, that provide for payments if such officer’s employment is terminated due to the consummation of a change in control transaction such as the merger. 40 Under their respective employment agreements, these executive officers would be entitled to continue to receive an amount equal to six months (12 months for Mr. Mann) of annual base salary, payable in equal monthly installments over the length of the severance period upon a termination of employment due to an acquisition or sale of Mediware, such as the merger. Additionally, each of these officers is entitled to receive company-paid COBRA premiums during the applicable post-termination period described above, or until the officer receives health benefits from a successor employer, if a shorter period.These severance benefits are subject to each officer signing a release in favor of Mediware. Prior to the execution of the merger agreement there were no agreements, arrangements or discussions between Thoma Bravo and Parent and any executive officer or director regarding the terms of any possible post-acquisition employment or other roles. Each of the employment agreements also includes a 12-month, post-termination covenant not-to-compete, as well as other restrictive covenants concerning non-solicitation of our customers and employees and non-disclosure of confidential information of Mediware. Cash Payable for Outstanding Common Stock Pursuant to the Merger If our directors and executive officers own shares of our common stock, they will receive the same cash consideration per share on the same terms and conditions as our other shareholders in the merger. As of August 31, 2012, our directors and executive officers owned in the aggregate 2,976,345 shares of our common stock, representing approximately 35.03% of our outstanding common stock. As a result, our directors and executive officers holding such shares of common stock would be entitled to cash payments aggregating approximately $65,479,590, without interest and less any applicable withholding taxes, upon the consummation of the merger. The following table sets forth, as of August 31, 2012, the cash consideration that each director and executive officer would be entitled to receive for such person’s shares of our common stock in the merger (without taking into account any applicable tax withholdings): Name Number of Shares Owned Aggregate Merger Consideration Payable for Shares Lawrence Auriana $ Roger Clark $ Phil Coelho $ John Gorman $ Richard Greco $ Ira Nordlicht $ Robert Sanville $ T. Kelly Mann $ John Damgaard (1) $ Robert Weber $ Steve Sedlock $ Robert Tysall-Blay 0 $
